         Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 1 of 64




                       IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                            ENTERED
                                                                                                              10/23/2020
                                                                )
In re:                                                          )   Chapter 11
                                                                )
TAILORED BRANDS, INC., et al.,1                                 )   Case No. 20-33900 (MI)
                                                                )
                                   Debtors.                     )   (Jointly Administered)
                                                                )
                                                                )   Re: Docket No. 752

               ORDER AUTHORIZING (I) THE SALE OF CERTAIN OF
             THE DEBTORS’ REAL PROPERTIES FREE AND CLEAR OF
         LIENS, CLAIMS, AND ENCUMBRANCES AND (II) THE DEBTORS TO
         ENTER INTO AND PERFORM UNDER THE PURCHASE AGREEMENT

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing

(i) the private sale of the Properties free and clear of any liens, claims, and encumbrances and

(ii) the Debtors to enter into and perform under the Purchase Agreement and (b) granting related

relief, all as more fully set forth in the Motion; and upon the First Day Declaration and the Etlin

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334;

and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and

that this Court may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and
1
    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    claims and noticing agent at http://cases.primeclerk.com/TailoredBrands. The location of the Debtors’ service
    address in these chapter 11 cases is: 6100 Stevenson Boulevard, Fremont, California 94538.
2
    Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.
       Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 2 of 64




opportunity for a hearing on the Motion were appropriate and no other notice need be provided;

and this Court having reviewed the Motion; and this Court having determined that the legal

and factual bases set forth in the Motion and at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:



       I.       Approval of the Sale and Entry into the Purchase Agreement.

       1.       In accordance with section 363 of the Bankruptcy Code and Bankruptcy

Rule 6004 and as described in the Motion, the Debtors are authorized to sell the Properties to the

Purchaser in accordance with the terms and conditions set forth in the Purchase Agreement,

attached hereto as Schedule 1.

       2.       The Purchase Agreement, together with all annexes, exhibits, and amendments

thereto, is hereby approved; provided, however, that any real estate commission or finders’ fee

owed to the Debtors’ agent, CBRE, Inc., pursuant to Section 6.5 of the Purchase Agreement,

shall be paid only upon the entry of an order authorizing the Debtors’ retention and employment

of CBRE, Inc.

       3.       Purchaser is not an “insider” of the Debtors, as that term is defined in

section 101(31) of the Bankruptcy Code.

       4.       The Purchaser is a good faith buyer within the meaning of section 363(m) of the

Bankruptcy Code and is entitled to the protections of section 363(m) of the Bankruptcy Code.

       5.       The Purchase Agreement represents a fair and reasonable offer to purchase the

Properties under the facts and circumstances of these chapter 11 cases.




                                                2
        Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 3 of 64




        6.      Approval of the Purchase Agreement and the consummation of the transaction

contemplated thereby is in the best interests of the Debtors, their creditors, their estates, and all

other parties in interest.

        7.      The Debtors have demonstrated compelling circumstances and a good, sufficient,

and sound business purpose and justification for the sale of the Properties outside of a plan of

reorganization.

        8.      The Debtors are authorized and empowered to take any and all actions necessary

or appropriate to: (a) consummate the sale of the Properties to the Purchaser pursuant to and in

accordance with the terms and conditions of the Purchase Agreement; (b) close the sale of the

Properties as contemplated in the Purchase Agreement and this Order (including any customary

or immaterial modifications to purchase price); and (c) execute and deliver, perform under,

consummate, implement, and close fully the Purchase Agreement, together with all additional

instruments and documents that may be reasonably necessary or desirable to implement the

Purchase Agreement and the sale of the Properties, including any other ancillary documents, or

as may be reasonably necessary or appropriate to the performance of the obligations as

contemplated by the Purchase Agreement and such other ancillary documents.

        II.     Transfer of the Properties.

        9.      The Debtors are authorized to sell the Properties free and clear of liens, claims,

and encumbrances against the Debtors or their estates, because one or more of the standards set

forth in section 363(f) of the Bankruptcy Code has been satisfied.

        10.     Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, the sale of the

Properties under the terms and conditions set forth in the Purchase Agreement shall be free and

clear of any and all liens, claims, encumbrances, and other interests of any kind or nature

whatsoever that do not constitute “Permitted Exceptions” (as defined in the Purchase


                                                 3
       Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 4 of 64




Agreement), with all such liens, claims, encumbrances, and other interests to attach to the

proceeds of the sale with the same validity, in the order of their priority, with the same force,

effect, and validity that they had immediately prior to the entry of this Order, subject to any

rights, claims, or defenses the Debtors may have with respect thereto.

          11.   Notwithstanding anything to the contrary in this Order or in the Purchase

Agreement, the terms of the Final Order (I) Authorizing the Debtors to Obtain Postpetition

Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and

Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to

the Prepetition Secured Parties, (V) Modifying the Automatic Stay, and (VI) Granting Related

Relief [Docket No. 512] (the “Final DIP Order”) shall govern with respect to the proceeds of the

sale of the Properties, including but not limited to the terms governing the application of DIP

Liens, the DIP Superpriority Claims, the Adequate Protection Liens and the Adequate Protection

Superpriority Claims (each as defined in the Final DIP Order) to such proceeds, and all such

proceeds shall be utilized solely in accordance with the Budget (as defined in the Final DIP

Order).

          12.   All persons and entities holding liens or interests in the Properties arising under,

out of, in connection with, or in any way relating to the Debtors, the Properties or the transfer of

the Properties to the Purchaser, hereby are forever barred, estopped, and permanently enjoined

from asserting against the Purchaser or its successors or assigns, its property or the Properties,

such persons’ or entities’ liens or interests in and to the Properties.

          13.   Notwithstanding any provision of the Purchase Agreement to the contrary, after

the closing of the sale of the Properties, the Debtors shall have no further liability with respect to

the Properties, and any claims, whether administrative or otherwise, relating to or arising from




                                                   4
       Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 5 of 64




the Properties after the closing of the sale and transfer of possession of the Properties that are

asserted against the Debtors shall be deemed disallowed.

       14.     A certified copy of this Order may be filed with the appropriate clerk and/or

recorded with the recorder to act to cancel any of the liens and other encumbrances of record.

       15.     If any person or entity which has filed statements or other documents or

agreements evidencing liens on, or interests in, the Properties shall not have delivered to the

Debtors prior to the closing in proper form for filing and executed by the appropriate parties,

termination statements, instruments of satisfaction, releases of liens and easements, and any

other documents necessary for the purpose of documenting the release of liens or interests which

the person or entity has or may assert with respect to the Properties, the Debtors are hereby

authorized and directed, and the Purchaser are hereby authorized to execute and file such

statements, instruments, releases, and other documents on behalf of such person or entity with

respect to the Properties.

       16.     This Order is and shall be binding upon and govern the acts of all persons and

entities, including, without limitation, all filing agents, filing officers, title agents, title

companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

agencies, governmental departments, secretaries of state, federal and local officials, and all other

persons and entities who may be required by operation of law, the duties of their office or

contract, to accept, file, register or otherwise record or release any documents or instruments, or

who may be required to report or insure any title or state of title in or to any lease, and each of

the foregoing persons and entities is hereby directed to accept for filing any and all of the

documents and instruments necessary and appropriate to consummate the transactions

contemplated by the Purchase Agreement.




                                                 5
       Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 6 of 64




       III.    Other Provisions.

       17.     The Purchase Agreement and any related agreements, documents or other

instruments may be modified, amended or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court, provided that any such modification,

amendment or supplement does not have a material adverse effect on the Debtors’ estates or the

rights of any party holding a lien, claim or encumbrance on or against the Properties.

       18.     All time periods set forth in this Order and the Purchase Agreement shall be

calculated in accordance with Bankruptcy Rule 9006(a).

       19.     The stay provided for in Bankruptcy Rules 6004(h) is hereby reduced to the

extent necessary to permit closing of the sale of the Properties. This Order shall otherwise be

effective immediately upon its entry.

       20.     To the extent there is any inconsistency between the terms of the Purchase

Agreement, the Motion, and this Order, the terms of this Order shall govern.        To the extent

there is any inconsistency between the terms of the Purchase Agreement, this Order and the Final

DIP Order, the Final DIP Order shall govern.

       21.     Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the amount of, basis

for, or validity of any claim against a Debtor entity under the Bankruptcy Code or other

applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right

to dispute any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an

implication or admission that any particular claim is of a type specified or defined in the Motion

or this Order or a finding that any particular claim is an administrative expense claim or other

priority claim; (e) a request or authorization to assume, adopt, or reject any agreement, contract,

or lease pursuant to section 365 of the Bankruptcy Code; (f) an admission as to the validity,


                                                6
        Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 7 of 64




priority, enforceability, or perfection of any lien on, security interest in, or other encumbrance on

property of the Debtors’ estates; (g) a waiver or limitation of the Debtors’ or any other party in

interest’s rights under the Bankruptcy Code or any other applicable law; or (h) a concession by

the Debtors that any liens (contractual, common law, statutory, or otherwise) that may be

satisfied pursuant to the relief authorized in this Order are valid, and the rights of all parties in

interest are expressly reserved to contest the extent, validity, or perfection or seek avoidance of

all such liens.

        22.       Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy

Local Rules are satisfied by such notice.

        23.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

        24.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        25.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

        26.       This Order shall be binding upon the Purchaser and all successors and assigns of

the Purchaser, the Debtors, their estate, all creditors of and holders of equity interests in the

Debtors, and any holders of liens against or on all or any portion of the Properties. This Order

and the Purchase Agreement shall inure to the benefit of the Debtors, their estates, their creditors,

the Purchaser, and their respective successors and assigns.

Dated: __________,
 Signed:           2020
         October 23,
                 17, 2020
                     2018
                                                        UNITED STATES BANKRUPTCY JUDGE
                                                          ____________________________________
                                                                        Marvin Isgur
                                                              United States Bankruptcy Judge

                                                    7
Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 8 of 64




                            Schedule 1

                       Purchase Agreement
Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 9 of 64

                                                       Execution Version




          AGREEMENT OF PURCHASE AND SALE
                       BY AND BETWEEN


               THE MEN’S WEARHOUSE, INC.


                           AS SELLER


                              AND


       MCCORVEY REAL ESTATE HOLDINGS, LTD.
                           AS BUYER


                       SEPTEMBER 30, 2020


                              FOR


                     5803 GLENMONT DRIVE
                          Houston, Texas


                     5630 RENWICK DRIVE
                         Houston, Texas
     Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 10 of 64




ARTICLE I        DEFINITIONS
      Section 1.1.    Definitions............................................................................................ 1
      Section 1.2.    Terms Generally................................................................................... 3
ARTICLE II       PURCHASE AND SALE OF PROPERTY
      Section 2.1.    Sale....................................................................................................... 3
      Section 2.2.    Purchase Price ...................................................................................... 4
      Section 2.3.    Escrow Instructions .............................................................................. 6
ARTICLE III      BUYER’S EXAMINATION OF THE PROPERTY; AS-IS SALE
      Section 3.1.    Due Diligence Materials ...................................................................... 6
      Section 3.2.    Buyer’s Independent Investigation ...................................................... 6
      Section 3.3.    Entry, Insurance and Indemnity; Limits .............................................. 8
      Section 3.4.    AS-IS SALE......................................................................................... 9
ARTICLE IV       TITLE AND SURVEY MATTERS
      Section 4.1.    Delivery; Objections .......................................................................... 11
      Section 4.2.    No New Exceptions ........................................................................... 14
      Section 4.3.    Evidence of Title ................................................................................ 14
ARTICLE V        INTERIM OPERATION OF THE PROPERTY
      Section 5.1.    Interim Operation of the Property ...................................................... 14
      Section 5.2.    Leasing Costs ..................................................................................... 14
      Section 5.3.    Seller’s Maintenance of the Property................................................. 15
      Section 5.4.    Lease Enforcement............................................................................. 15
      Section 5.5.    Tenant Notices ................................................................................... 15
      Section 5.6.    Risk of Loss and Insurance Proceeds................................................. 16
      Section 5.7.    Condemnation and Eminent Domain ................................................. 16
      Section 5.8.    Contracts ............................................................................................ 17
      Section 5.9.    Notifications ....................................................................................... 17
ARTICLE VI       REPRESENTATIONS AND WARRANTIES
      Section 6.1.    Representations and Warranties of Seller .......................................... 17
      Section 6.2.    Changes in Seller Representations/Waiver ........................................ 18
      Section 6.3.    Survival of Seller Representations and Warranties ........................... 19
      Section 6.4.    Representations and Warranties of Buyer.......................................... 20
      Section 6.5.    Brokers ............................................................................................... 21
ARTICLE VII      CLOSING, DELIVERIES AND PRORATIONS
      Section 7.1.    Closing ............................................................................................... 21
      Section 7.2.    Estoppel Certificates .......................................................................... 21
      Section 7.3.    Deposit of Documents........................................................................ 22
      Section 7.4.    Prorations ........................................................................................... 23
      Section 7.5.    Security Deposits ............................................................................... 25
      Section 7.6.    Closing Costs ..................................................................................... 25
     Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 11 of 64




ARTICLE VIII     DEFAULT; REMEDIES
     Section 8.1.       Default by Seller ................................................................................ 26
     Section 8.2.       Default By Buyer ............................................................................... 26
     Section 8.3.       Limitations on Liability ..................................................................... 26
     Section 8.4.       Survival .............................................................................................. 27
ARTICLE IX       PUBLICITY; CONFIDENTIALITY
     Section 9.1.       Publicity ............................................................................................. 27
     Section 9.2.       Confidentiality ................................................................................... 27
ARTICLE X        MISCELLANEOUS
     Section 10.1.      Notices ............................................................................................... 28
     Section 10.2.      Entire Agreement ............................................................................... 29
     Section 10.3.      Time ................................................................................................... 29
     Section 10.4.      Attorneys’ Fees .................................................................................. 30
     Section 10.5.      No Merger .......................................................................................... 30
     Section 10.6.      Assignment ........................................................................................ 30
     Section 10.7.      1031 Exchange ................................................................................... 30
     Section 10.8.      Governing Law; Jurisdiction and Venue ........................................... 30
     Section 10.9.      Uniform Vendor and Purchaser Risk Act Not Applicable................. 31
     Section 10.10.     Notice to Buyer Regarding Restrictive Covenants ............................ 31
     Section 10.11.     Interpretation of Agreement ............................................................... 31
     Section 10.12.     Amendments ...................................................................................... 31
     Section 10.13.     No Recording ..................................................................................... 32
     Section 10.14.     No Third Party Beneficiary................................................................ 32
     Section 10.15.     Severability ........................................................................................ 32
     Section 10.16.     Drafts not an Offer ............................................................................. 32
     Section 10.17.     Further Assurances............................................................................. 32
     Section 10.18.     Counterparts; Signatures .................................................................... 32

EXHIBITS
EXHIBIT A    DEEDS
EXHIBIT B    ESCROW INSTRUCTIONS
EXHIBIT C    ASSIGNMENT AND ASSUMPTION OF LEASES
EXHIBIT D    ASSIGNMENT OF CONTRACTS, WARRANTIES, GUARANTIES, PERMITS
             AND LICENSES
EXHIBIT E    TENANT ESTOPPEL CERTIFICATE
EXHIBIT F    TENANT NOTICE LETTER

SCHEDULES
SCHEDULE 2.1.1        PROPERTY LEGAL DESCRIPTION

SCHEDULE 6.1(f)       LEASING COMMISSION AGREEMENTS




                                                         ii
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 12 of 64




                         AGREEMENT OF PURCHASE AND SALE

        THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”), dated as of
September 30, 2020 (the “Effective Date”), is between THE MEN’S WEARHOUSE, INC., a
Texas corporation (“Seller”), and MCCORVEY REAL ESTATE HOLDINGS, LTD., a Texas
limited partnership (“Buyer”).

         Buyer desires to purchase the Property (as defined below) from Seller and Seller desires
to sell the Property to Buyer, all as more particularly set forth in this Agreement. In consideration
of the payments and mutual promises set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and
Buyer agree as follows:

                                           ARTICLE I
                                          DEFINITIONS

        Section 1.1. Definitions. In addition to any other terms whose definitions are fixed and
defined elsewhere in this Agreement, the following terms, when used in this Agreement with a
capital letter, have the meanings set forth below:

       “Affiliate” means with respect to any Person any other Person that directly or indirectly
through one or more intermediaries, controls or is controlled by or is under common control with
such Person.

       “Business Day” means any day other than a Saturday, a Sunday, or a federal holiday
recognized by the Federal Reserve Bank of New York.

        “Buyer” means the Person identified as such in the first paragraph of this Agreement and
will also include any Permitted Assignee (as defined in Section 10.6).

        “Claim Notice” means a written notice delivered by Buyer to Seller setting forth a
reasonably detailed description of the specific Claim or Claims being asserted, including without
limitation detailed statements of (i) the amount of loss or damage being asserted and (ii) the
rationale for or explanation of why the Claim is alleged to be the responsibility of Seller.

        “Claims” means any suits, legal actions, administrative orders, proceedings,
investigations, obligations, demands, claims, liabilities, fines, penalties, liens, judgments, losses,
injuries, damages, punitive damages, expenses or costs, including without limitation attorneys’
and experts’ fees and costs and investigation, remediation costs, losses due to impairment or
diminished value, or any other losses or costs of any type or kind.

       “Closing” means the consummation of the transactions contemplated hereby.

       “Closing Documents” means the documents, instruments (including, without limitation,
any deeds or assignments) and other agreements executed and delivered at or in connection with
the Closing.
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 13 of 64




       “Code” means the Internal Revenue Code of 1986, as amended, or any corresponding
provision(s) of any succeeding law.

        “Due Diligence Materials” means all of the documents and other materials provided by
or on behalf of Seller to Buyer and its Representatives prior to and during the Due Diligence
Period.

        “Existing Leases” means those leases, license agreements and occupancy agreements,
together with any and all amendments and/or modifications thereto, identified in the Seller
Deliveries, as the same may be amended or modified from time to time in accordance with the
terms of this Agreement, but shall in no event include those leases, if any, in default with all
rights to possession having been terminated prior to the Effective Date and with tenants under
such leases being referred to in this Agreement as “Defaulting Tenants”.

        “Governmental Authority” means any federal, state, county or municipal government, or
political subdivision thereof, any governmental agency, authority, board, bureau, commission,
department, instrumentality, or public body, or any court or administrative tribunal.

        “Hazardous Materials” means materials, wastes, or substances that are (A) included
within the definition of any one or more of the terms “hazardous substances,” “hazardous
materials,” “toxic substances,” “toxic pollutants,” and “hazardous waste” in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42 U.S.C.
Sections 9601, et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
Section 6901, et seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.), the Safe Drinking
Water Act (14 U.S.C. Section 1401, et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. Section 1801, et seq.), and the Toxic Substance Control Act (15 U.S.C. Section 2601,
et seq.) and the regulations promulgated pursuant to such laws, (B) regulated, or classified as
hazardous or toxic, under federal, state or local environmental laws or regulations,
(C) petroleum, (D) asbestos or asbestos-containing materials, (E) polychlorinated biphenyls,
(F) flammable explosives or (G) radioactive materials.

       “Leases” means all Existing Leases and New Leases, collectively.

       “Leasing Costs” means third party leasing commissions payable in connection with the
Leases and the cost of tenant improvement work and tenant allowances which the landlord is
required to pay or provide under the terms of the Leases.

       “New Leases” means those leases, license agreements and occupancy agreements
encumbering the Property which are entered into after the Effective Date in accordance with the
terms of this Agreement, as the same may be amended or modified from time to time in
accordance with the terms of this Agreement.

        “Obligations Surviving Termination” means those provisions of this Agreement which,
by their express terms, survive the termination of this Agreement.

         “Person” means any individual, partnership, joint venture, corporation, trust, limited
liability company, unincorporated association, any other entity and any government or any
department or agency thereof, whether acting in an individual, fiduciary or other capacity.


                                               2
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 14 of 64




       “Real Estate Taxes” means all real estate taxes and assessments applicable to the
Property, including all installments of special taxes or assessments.

       “State” means the State in which the Real Property is located.

       “Tenant(s)” means a tenant, occupying or licensing the Property under any Lease.

       Section 1.2. Terms Generally. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

               (a)    the words “herein”, “hereof” and “hereunder” and other words of similar
       import refer to this Agreement as a whole and not to any particular Article, Section or
       other subdivision;

              (b)      the meanings of defined terms will be applicable equally to the singular
       and plural of the terms defined; and

               (c)   the words “including” and “include” and other words of similar import
       will be deemed to be followed by the phrase “without limitation”.

                                    ARTICLE II
                          PURCHASE AND SALE OF PROPERTY

        Section 2.1. Sale. Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, subject to the provisions, terms, covenants and conditions set forth in this Agreement, all
of Seller’s right, title and interest in and to the following:


               (a)      the real property located at 5803 Glenmont Drive and 5630 Renwick
       Drive, as is legally described on Schedule 2.1.1 attached hereto, together with any and all
       rights, privileges and easements appurtenant thereto owned by Seller, including any and
       all rights, title and interest of Seller, if any, in and to oil, gas and other mineral rights
       pertaining to the Land (collectively, the “Land”), together with the improvements and
       fixtures (other than fixtures owned or removable by any Tenant or third party) located
       thereon (collectively, the “Improvements”; the Land, together with the Improvements
       thereon, the “Real Property”);

               (b)     all tangible personal property owned by Seller and located on and used in
       connection with management, operation or maintenance of the Real Property or attached
       to the Real Property, if any, but specifically excluding any inventory owned by Seller or
       any of Seller’s Affiliates (the “Personal Property”);

               (c)     (i) Seller’s interest, as landlord, in each of the Existing Leases, (ii) Seller’s
       interest, as landlord, owner or licensor, in any New Leases and (iii) Seller’s rights under
       any guarantees, letters of credit or other instruments that secure or guarantee the
       performance of the obligations of any Tenant;




                                                  3
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 15 of 64




               (d)     Subject to Section 5.9 hereof and to the extent assignable, all service
       contracts, maintenance contracts, parking contracts, equipment leases, and like contracts
       and agreements entered into by Seller and exclusively relating to the Real Property, if any
       (collectively, and including any amendments or modifications thereto, the “Contracts”),
       but “Contracts” will exclude any management, listing or leasing agreements in effect for
       the Property;

               (e)     to the extent assignable, all warranties and guaranties made by any third
       party for the benefit of Seller or received by Seller from any third party with respect to
       any building, building component, structure, fixture, machinery, equipment or material
       situated on the Real Property, or contained in or comprising a part of any Improvement, if
       any (collectively, the “Warranties”);

              (f)     to the extent Seller currently has such items in its possession or control, all
       preliminary, final and proposed building plans and specifications (including “as-built”
       floor plans and drawings) and tenant improvement plans and specifications for the
       Improvements and any leasehold improvements made by any Tenant, if any (collectively,
       the “Plans”);

              (g)     to the extent transferable, any transferable licenses, permits, certificates of
       occupancy, approvals, and entitlements issued, approved or granted by Governmental
       Authorities in connection with the ownership, use or operation of the Real Property or the
       Personal Property, if any (collectively, the “Permits and Licenses”); and

               (h)     All of Seller’s right, title and interest in and to all construction, operating
       and reciprocal easement agreements, master declaration agreements and detention basin
       easement agreements affecting the Property, if any (collectively, the “REAs”), but
       excluding any insurance, indemnity, or other claims or rights with respect to the REAs
       arising prior to Closing.

        The Real Property, together with the Personal Property, the Leases, the Contracts, the
Warranties, the Plans, the Permits and Licenses and the REAs relating thereto, are hereinafter
collectively referred to as the “Property.” For the avoidance of doubt, the Property expressly
excludes any intangible property not listed above, including, without limitation, (1) proprietary
computer equipment, software and systems, (2) rights to use the legal names of Seller or any of
Seller’s Affiliates in any manner and (3) insurance, indemnity, or other claims or rights with
respect to the Leases or the Property arising prior to Closing.

       Section 2.2. Purchase Price.

               (a)    The aggregate purchase price for the Property is Twelve Million Four
       Hundred Thousand Dollars ($12,400,000) (the “Purchase Price”), subject to prorations,
       credits and adjustments as set forth herein.

              (b)     Buyer will pay the Purchase Price as follows:

                    (i)     Within three (3) Business Days following the Effective Date,
              Buyer will deliver in escrow to Charter Title Company, 1717 West Loop South,


                                                 4
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 16 of 64




              12th Floor, Houston, TX 77027, Attention: Cameron Franz (the “Escrow Agent”)
              a certified or cashier’s check or wired funds in the amount of Two Hundred Fifty
              Thousand Dollars ($250,000) (together with any interest earned thereon, but
              excluding the Independent Consideration described below, the “Earnest
              Money”);

                     (ii)    The balance of the Purchase Price, as adjusted pursuant to the
              terms of this Agreement, will be deposited by Buyer, in immediately available
              funds, with the Escrow Agent and paid to Seller at the Closing; and

                      (iii) Notwithstanding the foregoing, the sum of One Hundred Dollars
              ($100) out of the Earnest Money will be deemed to be independent consideration
              (the “Independent Consideration”) for the execution of this Agreement by
              Seller. Such Independent Consideration is being paid to, and may be retained by
              Seller as separate and additional consideration for this Agreement and Seller’s
              agreements and obligations hereunder, and not as part of the Earnest Money or of
              the Purchase Price. Such Independent Consideration is deemed earned by Seller
              as of the Effective Date of this Agreement and is nonrefundable in all events, but
              shall be applied to the Purchase Price at Closing, if and only if Closing occurs as
              set forth in this Agreement.

              (c)    Seller and Buyer hereby instruct Escrow Agent to place the Earnest
       Money in a federally insured interest-bearing account on behalf of Seller and Buyer. The
       Earnest Money will be applied as follows:

                     (i)   if Buyer cancels this Agreement on or before the expiration of the
              Due Diligence Period pursuant to Section 3.2(a), the Earnest Money (less the
              Independent Consideration) will be returned to Buyer;

                     (ii)   if after the Due Diligence Period Buyer cancels this Agreement
              when Buyer is expressly entitled to do so as provided in this Agreement, the
              Earnest Money (less the Independent Consideration) will be returned to Buyer,
              except for Two Hundred Fifty Thousand Dollars ($250,000), which portion of the
              Earnest Money shall be paid to Seller, except as expressly provided otherwise in
              this Agreement;

                     (iii) if the Earnest Money is forfeited by Buyer to Seller as provided in
              this Agreement, the Earnest Money will be paid to Seller; and

                     (iv)    if escrow closes, the Earnest Money will be credited to Buyer,
              applied against the Purchase Price, and paid to Seller at Closing.

        Section 2.3. Escrow Instructions. Seller and Buyer agree to the escrow instructions
attached hereto as Exhibit B, and by this reference incorporated herein (the “Escrow
Instructions”). This Agreement, together with the Escrow Instructions, shall constitute escrow
instructions for the transaction contemplated herein. Such escrow instructions shall be construed
as applying principally to Escrow Agent’s employment. Seller and Buyer agree to execute such
reasonable additional and supplementary escrow instructions as may reasonably be required by


                                               5
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 17 of 64




Escrow Agent to enable the Escrow Agent to comply with the terms of this Agreement;
provided, however, that in the event of any conflict between the provisions of this Agreement
and any supplementary escrow instructions, the terms of this Agreement shall control, unless a
contrary intent is expressly indicated in such supplementary instructions and the same are signed
by both Buyer and Seller.

                                ARTICLE III
              BUYER’S EXAMINATION OF THE PROPERTY; AS-IS SALE.

         Section 3.1. Due Diligence Materials. Within five (5) Business Days after the Effective
Date, Seller shall provide Buyer with access to the following via e-mail or, in the case of item
(iii) below, at the applicable Property, in each case to the extent the same are in existence and are
within Seller's possession or control and pertain to the Property (collectively, the "Seller
Deliveries''): (i) the latest real and personal property tax bills from all taxing authorities, (ii)
copies of all third party reports relating to the condition of the Improvements and the Real
Property, (iii) copies of all Plans, (iv) copies of any service agreements, contracts, and warranties
relating to the upkeep, repair, maintenance or operation of the Property, including the
Improvements and the Personal Property, (v) copies of all operating licenses and permits, (vi)
copies of any Existing Leases and amendments thereto affecting the Property along with any
tenant financial information provided to Seller, (vii) a current rent roll of all Leases encumbering
the Property, (viii) copies of all invoices for utilities for the Property for the three (3) months
immediately preceding the Effective Date, (ix) a copy of Seller's most current operating
statement for the Property as well as the two (2) most recent completed fiscal years, (x) copies of
the City of Houston Life Safety and Occupancy Permits for the Property, (xi) copies of Seller’s
most recent insurance policies covering the Property or the declarations page thereof showing
coverage and any endorsements limiting coverage, (xii) all tenant ledgers for the past two years,
(xiii) a detailed list of any outstanding tenant improvement commitments or other outstanding
lease concessions including free rent, (xiv) a general ledger detail report for maintenance and
repairs for the past two years, (xv) a list of any outstanding indemnity, insurance or comparable
obligations of Tenants under the Leases relating to claims or other events arising prior to the
Effective Date, (xvi) all notices and/or correspondence for the three (3) years preceding the
Effective Date from any government agency, engineer and /or contractor related to the condition
of the Property and/or use of the Property, and (xvii) any other information regarding the
Property that Buyer may reasonably request. Upon Seller's receipt or production of any Seller
Deliveries after the initial delivery date specified above, Seller shall promptly furnish such Seller
Deliveries to Buyer and shall continue to provide the same during the pendency of this
Agreement.

       Section 3.2. Buyer’s Independent Investigation.

       (a)     Buyer will have the period from the Effective Date until the applicable times as
       are set forth in Section 3.2(d) (the “Due Diligence Period”) within which to conduct any
       commercially reasonable, non-invasive investigations, studies or tests of the Property
       deemed necessary by Buyer. Buyer may terminate this Agreement by written notice to
       Seller (the “Termination Notice”), delivered on or prior to the expiration of the Due
       Diligence Period, for only five (5) reasons (all of which are in Buyer’s sole and absolute
       discretion): (i) environmental concerns relating to testing undertaken by Buyer pursuant


                                                 6
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 18 of 64




       to Section 3.3; (ii) title or survey matters as described in Section 4.1; (iii) condition of the
       Property; (iv) regulatory restrictions or deed restrictions related to the use of the
       Property; and/or (v) access to utilities for service to the Property. If Buyer fails to timely
       deliver a Termination Notice prior to the expiration date of the Due Diligence Period, the
       Earnest Money will become nonrefundable to Buyer (except as expressly set forth
       otherwise in this Agreement), and this Agreement will continue in effect subject to the
       other provisions hereof. Buyer acknowledges and agrees that it is being given the full
       opportunity during the Due Diligence Period to inspect and investigate each and every
       aspect of the Property, either independently or through agents, representatives or experts
       of Buyer’s choosing, as Buyer considers necessary or appropriate. Buyer acknowledges
       that any materials it receives for review from Seller pursuant to Section 3.1 are
       informational only and shall not give rise to a right of termination.

       (b)     Seller will have no obligation to provide to Buyer any of Seller’s attorney-client
       privileged materials, appraisals, internal memoranda, or internal evaluations of the
       Property prepared by or for Seller for internal use or for the information of the investors
       in Seller. Except as otherwise expressly set forth in this Agreement, Seller makes no
       representations or warranties of any kind regarding the accuracy, thoroughness or
       completeness of or conclusions drawn in the information contained in Seller’s Deliveries
       or any other Due Diligence Materials.

       (c)     Notwithstanding anything contained herein to the contrary, if this Agreement is
       canceled for any reason, Buyer shall promptly return to Seller or destroy, in each case as
       instructed by Seller, any Due Diligence Materials delivered to Buyer in connection with
       the Property.

       (d)     The Due Diligence Period shall be bifurcated as follows:

                (i)    for purposes of Section 3.2(a)(i) (environmental), (iii) (property
condition), (iv) (regulatory restrictions), and (v) (utilities service), the period from the Effective
Date until 5:00 p.m. Houston, Texas time, on the date that is twenty (20) days following the
Effective Date; provided, however, that Buyer may extend the Due Diligence Period for
purposes of Section 3.2(a)(i) by up to thirty (30) days upon written notice to Seller prior to the
then-applicable expiration of the Due Diligence Period under this Section 3.2(d)(i) solely for the
purpose of obtaining a Phase II Environmental Site Assessment in the event that the Phase I
Environmental Site Assessment obtained by Buyer recommends that a Phase II Environmental
Site Assessment be obtained; and

                (ii)    for purposes of Section 3.2(a)(ii) (title/survey), the Due Diligence Period
shall be a sum of days calculated as follows: (A) the earlier of twenty (20) days from the
Effective Date and the number of days from the Effective Date until the date that Buyer and
Seller receive the Survey as contemplated by Section 4.1(a) (either, the “Survey Delivery
Date”); plus (B) the earlier of seven (7) days or the number of days from the Survey Delivery
Date until the date that Buyer delivers a Title Objection Notice pursuant to Section 4.1(c); plus
(C) the earlier of seven (7) days or the number of days from the date of the Title Objection
Notice until the date that Seller delivers a response thereto pursuant to Section 4.1(d); plus (D)
the earlier of five (5) days or the number of days from the date of Seller’s response (or deemed


                                                  7
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 19 of 64




election not to remove Title Objection Matters) to the Title Objection Notice until the date that
Buyer delivers a waiver of Title Objection Matters pursuant to Section 4.1(d). For the avoidance
of doubt, (y) in no event shall the Due Diligence Period for title/survey matters extend beyond
the period from the Effective Date until 5:00 p.m. Houston, Texas time on the date that is thirty-
nine (39) days following the Effective Date and (z) if Buyer does not deliver a Title Objection
Notice within the time required under to Section 4.1(c), the Due Diligence Period shall be
deemed to have ended immediately.

       Section 3.3. Entry, Insurance and Indemnity; Limits.

               (a)    In connection with any entry by Buyer, its Affiliates, its Permitted
       Assignee(s) or any of their agents, employees, contractors or other representatives (each a
       “Buyer Party”, and collectively, the “Buyer Parties”) onto the Real Property, Buyer
       must give Seller not less than two (2) Business Days’ prior written notice of such entry
       and must coordinate the timing of such entry and any testing or inspections with Seller so
       as to minimize, to the greatest extent possible, any interference with the business of the
       Tenants. Buyer shall otherwise conduct such entry in a manner reasonably acceptable to
       Seller. Seller has the right to have a representative present during all or any of Buyer’s
       inspections and tests. In addition, Buyer shall provide Seller with at least two (2)
       Business Days’ prior written notice of any interviews of any Tenants by Buyer or any
       other Buyer Party, and Seller has a right to have a representative present during all
       Tenant interviews.

               (b)    Buyer shall not conduct any invasive testing, drilling, boring, or invasive
       environmental testing of the Real Property without the prior written approval of Seller,
       which approval may be withheld in Seller’s sole and absolute discretion and may, if
       granted, be conditioned upon such precautions as Seller deems advisable to protect itself
       and the Property; provided, however Seller agrees that Buyer may perform customary
       Phase I Environmental Assessment testing on the Land. Without limiting the foregoing,
       prior to any entry to perform any necessary on-site testing, Buyer shall give Seller written
       notice of the identity of the company or persons who will perform such testing and the
       proposed scope of the testing and the party performing the testing. Seller shall approve or
       disapprove any proposed testing and the party performing the same within two (2)
       Business Days after receipt of such notice. If requested by Seller, Buyer shall promptly
       deliver to Seller copies of any reports relating to any testing or other inspection of the
       Real Property performed by or on behalf of any Buyer Party in the event that Buyer
       requests any action on the part of Seller as a result of such testing or the information
       contained in any such report.

               (c)    Buyer shall maintain, and shall ensure that its contractors maintain,
       commercial general liability insurance insuring the Buyer Parties against any liability
       arising out of any entry or inspections of the Real Property pursuant to the provisions
       hereof. Such insurance maintained by Buyer must be in the amount of One Million and
       No/100 Dollars ($1,000,000.00) combined single limit for injury to or death of one or
       more persons in an occurrence, and for damage to tangible property (including loss of
       use) in an occurrence, and an aggregate limit of at least Two Million and No/100 Dollars
       ($2,000,000.00). The policy maintained by Buyer must insure the contractual liability of


                                                8
    Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 20 of 64




     Buyer covering the indemnities herein and must (x) name Seller and the other Seller
     Parties (as hereinafter defined) as additional insureds with respect to all Claims arising
     out of the activities of the Buyer Parties in, about or with respect to the Property, (y)
     contain a cross-liability provision, and (z) contain a provision to the effect that the
     insurance provided by Buyer hereunder will be primary and noncontributing with any
     other insurance available to Seller. Buyer shall provide Seller with evidence of such
     insurance coverage prior to any entry or inspection of the Real Property.

             (d)     Buyer shall pay all costs incurred in making any tests, surveys, analyses,
     and investigations of the Property, shall promptly repair and restore any damage caused
     by its tests and investigations, and shall not permit any mechanics or other liens to be
     filed against the Property as a result of such tests and investigations. Buyer will
     indemnify, defend and hold the Seller Parties harmless from and against any Claims
     arising out of the activities of Buyer and the other Buyer Parties in, about or with respect
     to the Property relating to or in the course of performing any inspections, testings or
     inquiries; provided, however, Buyer will not be responsible for any Claims arising out of
     the mere discovery of any pre-existing condition on the Property (environmental or
     otherwise). The foregoing agreements shall survive the Closing or, if the Closing does
     not occur, the termination of this Agreement.

             (e)    Notwithstanding any provision in this Agreement to the contrary, and
     except as may be required for Buyer to conduct a Phase I Environmental Site Assessment
     of the Property, prior to Closing neither Buyer nor any other Buyer Party may contact any
     Governmental Authority regarding any Hazardous Materials on or the environmental
     condition of the Real Property without Seller’s prior written consent thereto. In addition,
     and except as may be required for Buyer to conduct a Phase I Environmental Site
     Assessment of the Property, Seller is entitled to receive at two (2) Business Days’ prior
     written notice of the intended contact and to have a representative present when Buyer
     has any such contact with any governmental official or representative.

      Section 3.4. AS-IS SALE. BUYER SPECIFICALLY ACKNOWLEDGES AND
AGREES THAT, EXCEPT AS SPECFICALLY SET FORTH IN THE CLOSING
DOCUMENTS AND IN SELLER’S REPRESENTATIONS, WARRANTIES AND
COVENANTS SET FORTH IN THIS AGREEMENT, (1) SELLER IS SELLING AND BUYER
IS PURCHASING THE PROPERTY “AS IS, WHERE IS AND WITH ALL FAULTS” AND
(2) BUYER IS NOT RELYING ON ANY REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS OF ANY KIND WHATSOEVER, WHETHER ORAL OR
WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, FROM SELLER OR
ANY SELLER PARTY AS TO ANY MATTER CONCERNING OR RELATING TO THE
PROPERTY, OR SET FORTH, CONTAINED OR ADDRESSED IN THE DUE DILIGENCE
MATERIALS (INCLUDING WITHOUT LIMITATION, THE COMPLETENESS THEREOF),
INCLUDING WITHOUT LIMITATION:

     (I) THE QUALITY, NATURE, HABITABILITY, MERCHANTABILITY, USE,
     OPERATION, VALUE, MARKETABILITY, ADEQUACY, FITNESS FOR A
     PARTICULAR PURPOSE, OR PHYSICAL CONDITION OF THE PROPERTY OR
     ANY ASPECT OR PORTION THEREOF (INCLUDING WITHOUT LIMITATION


                                              9
    Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 21 of 64




     STRUCTURAL ELEMENTS, FOUNDATION, ROOF, APPURTENANCES, ACCESS,
     LANDSCAPING, PARKING FACILITIES, ELECTRICAL, MECHANICAL, HVAC,
     PLUMBING, SEWAGE, AND UTILITY SYSTEMS, FACILITIES AND
     APPLIANCES, SOILS, GEOLOGY AND GROUNDWATER),

     (II) THE DIMENSIONS OR LOT SIZE OF THE REAL PROPERTY OR THE
     SQUARE FOOTAGE OF THE IMPROVEMENTS THEREON OR OF ANY TENANT
     SPACE THEREIN OR COMMON AREAS THEREOF,

     (III) THE DEVELOPMENT OR INCOME POTENTIAL, OR RIGHTS OF OR
     RELATING TO, THE PROPERTY, OR THE SUITABILITY, VALUE OR
     ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE,

     (IV) THE ZONING OR OTHER LEGAL STATUS OF THE PROPERTY OR ANY
     OTHER PUBLIC OR PRIVATE RESTRICTIONS ON THE USE OF THE PROPERTY,

     (V) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION WITH ANY
     APPLICABLE CODES, LAWS, REGULATIONS, STATUTES, ORDINANCES,
     COVENANTS, CONDITIONS AND RESTRICTIONS OF ANY GOVERNMENTAL
     AUTHORITY OR OF ANY OTHER PERSON OR ENTITY (INCLUDING, WITHOUT
     LIMITATION, THE AMERICANS WITH DISABILITIES ACT),

     (VI) THE ABILITY OF BUYER TO OBTAIN ANY NECESSARY
     GOVERNMENTAL APPROVALS, LICENSES OR PERMITS FOR BUYER’S
     INTENDED USE OR DEVELOPMENT OF THE PROPERTY,

     (VII) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS ON, IN,
     UNDER, ABOVE OR ABOUT THE PROPERTY OR ANY ADJOINING OR
     NEIGHBORING PROPERTY,

     (VIII) THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY
     IMPROVEMENTS,

     (IX) THE ECONOMICS OF, OR THE INCOME AND EXPENSES, REVENUE OR
     EXPENSE PROJECTIONS OR OTHER FINANCIAL MATTERS, RELATING TO,
     THE OPERATION OF THE PROPERTY, OR

     (X) THE LEASES, CONTRACTS OR ANY OTHER AGREEMENTS AFFECTING
     THE PROPERTY.

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS, BUYER IS NOT RELYING ON ANY
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS OF SELLER
ANY OTHER SELLER PARTY, OR ANY OTHER AGENT OR BROKER OF SELLER,
WHETHER IMPLIED, PRESUMED OR EXPRESSLY PROVIDED AT LAW OR
OTHERWISE, OR ARISING BY VIRTUE OF ANY STATUTE, COMMON LAW OR
OTHER RIGHT OR REMEDY IN FAVOR OF BUYER. BUYER FURTHER


                                    10
    Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 22 of 64




ACKNOWLEDGES AND AGREES THAT SELLER IS UNDER NO DUTY TO MAKE ANY
INQUIRY REGARDING ANY MATTER THAT MAY OR MAY NOT BE KNOWN TO
SELLER, ANY OTHER SELLER PARTY, OR ANY OTHER AGENT OR BROKER OF
SELLER. THIS SECTION 3.4 SHALL SURVIVE THE CLOSING OR, IF THE CLOSING
DOES NOT OCCUR, THE TERMINATION OF THIS AGREEMENT.

ANY REPORTS, REPAIRS OR WORK REQUIRED BY BUYER ARE THE SOLE
RESPONSIBILITY OF BUYER, AND BUYER AGREES THAT THERE IS NO
OBLIGATION ON THE PART OF SELLER TO MAKE ANY CHANGES, ALTERATIONS
OR REPAIRS TO THE PROPERTY OR TO CURE ANY VIOLATIONS OF LAW OR TO
COMPLY WITH THE REQUIREMENTS OF ANY INSURER OR REGULATION. BUYER
IS SOLELY RESPONSIBLE FOR OBTAINING ANY CERTIFICATE OF OCCUPANCY OR
ANY OTHER APPROVAL OR PERMIT NECESSARY FOR TRANSFER OR OCCUPANCY
OF THE PROPERTY AND FOR ANY REPAIRS OR ALTERATIONS NECESSARY TO
OBTAIN THE SAME, ALL AT BUYER’S SOLE COST AND EXPENSE; PROVIDED,
HOWEVER, THAT THE FAILURE OF BUYER TO OBTAIN ANY SUCH CERTIFICATE
OR OTHER APPROVAL SHALL NOT AFFECT BUYER’S OBLIGATION TO PURCHASE
THE PROPERTY.

                                   ARTICLE IV
                           TITLE AND SURVEY MATTERS

     Section 4.1. Delivery; Objections.

             (a)    Within twenty (20) days after the Effective Date, Buyer at Buyer’s
     expense shall obtain an ALTA survey (the “Survey”) of the Property performed by a
     State of Texas registered surveyor, certified to Buyer, Seller and the Title Company and
     any other party required by Buyer. Buyer shall cause a copy of any such Survey to be
     delivered to Seller and Escrow Agent promptly after Buyer’s receipt thereof.

             (b)    Within five (5) days after the Effective Date, Seller shall obtain a title
     insurance commitment or preliminary title report with a copy of all items listed on
     Schedule B and recorded of record (a “Title Commitment”) issued by Escrow Agent
     (also referred to herein as the “Title Company”) showing title for the Property. For
     purposes of the Title Commitment, the following shall constitute “Permitted
     Exceptions”:

                   (i)     Rights of Tenants, as tenants only, under Leases and New Leases;

                     (ii)    Liens for Real Estate Taxes for the current and subsequent years,
            not yet due and payable, including special assessments and special improvement
            district or local improvement district bonds;

                   (iii) All instruments of record not objected to by Buyer pursuant to
            Section 4.1(c), except for Mandatory Cure Items;

                   (iv)   Any state of facts that a reasonable physical inspection of the
            Property would reveal;


                                            11
Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 23 of 64




               (v)    Matters disclosed by the Survey not objected to by Buyer pursuant
       to Section 4.1(c);

               (vi)    Any exceptions caused by Buyer or any other Buyer Party;

                (vii) To the extent not objected to by Buyer, all present and future
       zoning, building and other applicable governmental laws, ordinances, codes,
       restrictions and regulations of the municipality in which the Property is located
       and all other governmental authorities having jurisdiction, in each case in respect
       of the Property; and

              (viii) Any other matters affecting title to the Property that are approved
       or waived by Buyer pursuant to the terms hereof.

       (c)     If (i) any exceptions appear on the Title Commitment, other than the
Permitted Exceptions, which are not acceptable to Buyer, or (ii) any encroachments,
overlapping of improvements or other conditions are shown on the Survey that are not
acceptable to Buyer and would cause the Title Company to list such as an exception on
the Title Policy, Buyer shall notify Seller (“Title Objection Notice”) of such
unacceptable matters (“Title Objection Matters”) not later than three (3) days after the
Survey Delivery Date.

        (d)     Seller may elect (but shall not be obligated) to remove or cause to be
removed any such Title Objection Matters and Seller may notify Buyer in writing within
three (3) days after receipt of Buyer’s notice of Title Objection Matters (but, in any event,
prior to the end of the Due Diligence Period) whether Seller elects to remove the same.
Failure of Seller to respond in writing within such period shall be deemed an election by
Seller not to remove such Title Objection Matters. If Seller elects not to remove one or
more Title Objection Matters (or is deemed to have so elected), then, within three (3)
days after such election (but, in any event, prior to the end of the Due Diligence Period),
Buyer shall elect to either (i) terminate this Agreement, in which event the Earnest
Money (less the Independent Consideration) shall be paid to Buyer and, thereafter, the
parties shall have no further rights or obligations hereunder except for obligations which
expressly survive the termination of this Agreement, or (ii) waive such Title Objection
Matters and proceed to Closing. Failure of Buyer to respond in writing within such period
shall be deemed an election by Buyer to waive such Title Objection Matters and proceed
to Closing. Any such Title Objection Matter so waived (or deemed waived) by Buyer
shall be deemed to constitute a Permitted Exception and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price.

        (e)      The foregoing procedures for making and responding to Title Objection
Matters shall also apply with respect to any title exceptions (other than Permitted
Exceptions) which first appear on update of the Title Commitment received by Buyer
after the date of the Title Objection Notice (and Buyer shall promptly provide Seller with
copies of any updated Title Commitments and Schedule B items first shown in such
updated commitments), except that all such objections must be made on or before the
earlier of five (5) days after Buyer becomes aware of such Title Objection Matters or the


                                         12
Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 24 of 64




end of the Due Diligence Period, and all agreements to cure and termination rights
relating thereto must be made or exercised, as applicable, on or before the earlier of the
time periods provided in the previous paragraph (excluding the expiration of the Due
Diligence Period cutoff if the Due Diligence Period has already expired) or Closing
(subject to Seller’s right to adjourn the Closing as provided below). Unless Buyer is
entitled to and timely objects to such title matters, all such title matters disclosed by the
Title Commitment or any update thereof shall be deemed to constitute additional
Permitted Exceptions.

        (f)    Except with respect to Mandatory Cure Items, nothing contained herein
shall require Seller to bring any action or proceeding or otherwise to incur any expense to
correct, discharge or otherwise remove any Title Objection Matter, title exceptions or
defects with respect to the Property or to remove, remedy or comply with any other
grounds for Buyer’s refusing to approve title, provided that if on the Closing Date there
are any Title Objection Matters which Seller has agreed to remove, Seller may use any
portion of the Purchase Price being paid at Closing to satisfy same, provided the Title
Company shall thereupon delete such lien, encumbrance or Title Objection Matter as an
exception to title. Notwithstanding anything herein to the contrary, Seller shall be
obligated to eliminate at or prior to Closing any mortgages or other monetary liens or
encumbrances placed on the Property unless the same were caused by the acts or
omissions of Buyer (collectively, the “Mandatory Cure Items”) without the need for
Buyer’s inclusion of such items in the letter to Seller detailing the Title Objection
Matters.

         (g)     Seller shall be entitled to a reasonable adjournment of the Closing (not to
exceed twenty (20) days) for the purpose of the removal of any Title Objection Matters
which Seller elects to remove. With respect to Buyer’s initial Title Objection Notice and
any other objection received by Seller at least eight (8) Business Days prior to the end of
the Due Diligence Period, Seller shall notify Buyer, in writing, on or before the date
which is three (3) Business Days prior to the scheduled Closing Date, of its election to so
adjourn the Closing. With respect to Title Objection Matters received by Seller after the
date which is eight (8) Business Days prior to the end of the Due Diligence Period, Seller
shall notify Buyer, in writing, at any time prior to the scheduled Closing Date, of its
election to adjourn the Closing. For purposes of this Section 4.1, the term “remove” with
respect to any Title Objection Matter shall mean that Seller cause the Title Company to
remove or, to Buyer’s commercially reasonable satisfaction and prior approval,
affirmatively insure over the same as an exception to Buyer’s title insurance policy,
without any additional cost to Buyer, whether such removal or insurance is made
available in consideration of payment or by alternative manner reasonably satisfactory to
the title insurer.

       (h)    Buyer’s obligation to purchase the Property is conditioned upon the Title
Company having issued or having committed to issue, upon payment of the applicable
premium therefor and satisfaction by the parties of the customary conditions thereto, an
owner’s policy of title insurance in the amount of the Purchase Price in the form of the
Title Commitment delivered to and approved by Buyer pursuant to the terms of this
Section 4.1.


                                         13
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 25 of 64




        Section 4.2. No New Exceptions. From and after the date hereof, Seller shall not
execute any deed, easement, restriction, covenant or other matter that will encumber title to the
Real Property following Closing unless Buyer has received a copy thereof and has approved the
same in writing. Buyer, in its sole and absolute discretion, shall be entitled to grant or withhold
its consent with respect to any such instrument that is proposed. If Buyer fails to grant consent or
object to such proposed instrument within five (5) Business Days after receipt of the
aforementioned notice, Buyer shall be deemed to have consented to the proposed instrument.

        Section 4.3. Evidence of Title. Delivery of title in accordance with the foregoing shall
be evidenced by the Title Company issuing, or to committing to issue, at Closing, upon payment
of the applicable premium therefor and satisfaction by the parties of the customary conditions
thereto, an ALTA extended coverage Owner’s Policy of Title Insurance in the amount of the
Purchase Price showing title to the Real Property vested in Buyer or its Permitted Assignee or
designee, subject to no Title Objection Matter other than those which are Permitted Exceptions
(collectively, the “Title Policy”).

                                   ARTICLE V
                       INTERIM OPERATION OF THE PROPERTY

       Section 5.1. Interim Operation of the Property.

                (a)     Except as otherwise contemplated or permitted by this Agreement or
       approved by Buyer in writing, from the Effective Date to the Closing Date, Seller agrees
       that it will carry on the business of Seller with respect to the Property in substantially the
       same the manner in which it has heretofore conducted such business.

               (b)    From the Effective Date to the Closing Date, Seller shall first obtain
       Buyer’s approval prior to entering into any new Contract or Lease, or amending or
       terminating any existing Contract (other than Contracts not being assumed by Buyer) or
       Lease or materially altering the Property. Any such approval by Buyer shall not be
       unreasonably withheld or delayed and shall be deemed granted if Buyer does not respond
       in writing to Seller’s request for approval within three (3) Business Days from its receipt
       thereof; provided, however, from and after the expiration of the Due Diligence Period
       Buyer’s approval of any new Contract or Lease, or amendment or termination of an
       existing Contract or Lease shall be in Buyer’s sole and absolute discretion.

       Section 5.2. Leasing Costs.

               (a)    Subject to Section 5.2(c) below, at or prior to Closing, Seller shall either
       pay or provide Buyer a credit against the Purchase Price in an amount equal to all third
       party leasing commissions which are or become payable prior to Closing with respect to
       the Existing Leases.

               (b)    Subject to Section 5.2(c) below, in the event that there are any unpaid
       costs for tenant improvement work or unpaid tenant improvement allowances with
       respect to any Lease as of the Closing Date (if any), then at Closing Buyer shall receive a
       credit towards the Purchase Price for any such unpaid amounts, and Seller shall have no
       further responsibility for such costs or allowances.


                                                14
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 26 of 64




                (c)    Notwithstanding anything to the contrary provided in Section 5.2(a) and
       (b) above, if the Closing occurs, Buyer shall be responsible and shall pay for any Leasing
       Costs relating to or arising from (i) those Leases or modifications of Leases entered into
       by Buyer on or after the Closing Date, (ii) any Leases entered into by Seller after the
       Effective Date and prior to the Closing Date which have been approved by Buyer, and
       (iii) the exercise by a Tenant of a renewal, expansion or extension option contained in
       any Lease on or after the Effective Date, and Buyer shall reimburse Seller at Closing for
       all such costs incurred by Seller prior to Closing. Pursuant to the Assignment of Leases
       to be executed by Buyer and Seller at Closing, Buyer shall assume any then outstanding
       obligations for Leasing Costs for which Buyer is responsible hereinafter.

               (d)    The provisions of this Section 5.2 shall survive the Closing.

        Section 5.3. Seller’s Maintenance of the Property. Between the Effective Date and
the Closing Date, Seller shall (a) maintain (or, as applicable, use reasonable efforts to cause the
Tenants to maintain) the Property in substantially the same manner as prior hereto pursuant to
Seller’s normal course of business, subject to reasonable wear and tear and further subject to the
occurrence of any damage or destruction thereto by casualty or other causes or events beyond the
reasonable control of Seller; provided, however, that Seller’s maintenance obligations under this
Section 5.3 shall not include any obligation to make unbudgeted capital expenditures not
incurred in Seller’s normal course of business or any other unbudgeted expenditures not incurred
in Seller’s normal course of business; (b) continue to maintain Seller’s existing insurance
coverage; and (c) not grant any voluntary liens or encumbrances that will continue to affect the
Property following Closing other than pursuant to Section 4.2.

        Section 5.4. Lease Enforcement. Subject to the provisions of Section 5.1, prior to the
Closing Date, Seller shall have the right, but not the obligation, to enforce the rights and
remedies of the landlord under any Lease or New Lease, by summary proceedings or otherwise,
and to apply all or any portion of any security deposits then held by Seller toward any loss or
damage incurred by Seller by reason of any defaults by such Tenant. Seller will provide to Buyer
copies of any written notices of default under a Lease delivered by or to any Tenant after the
Effective Date promptly following Seller’s receipt from or delivery to a Tenant.

        Section 5.5. Tenant Notices. At the Closing, Seller will furnish Buyer with a signed
notice in the form attached hereto as Exhibit F, and Buyer shall countersign and deliver such
tenant notice to the Tenants after Closing.

        Section 5.6. Risk of Loss and Insurance Proceeds. Unless the Property is deemed
“materially damaged or destroyed” as provided below, Buyer will be bound to purchase the
Property for the full Purchase Price as required by the terms hereof without regard to the
occurrence or effect of any damage to the Property or destruction of any improvements thereon,
provided that upon the Closing, there shall be a credit against the Purchase Price due hereunder
equal to the sum of (a) the amount of any insurance proceeds or awards collected by Seller for
the repair or restoration of such damage or destruction less any sums reasonably expended by
Seller prior to the Closing for the restoration or repair of the Property (the “Insurance Proceeds
Credit Amount”), plus (b) the amount of any insurance deductible or self-insured retention
amount withheld from the insurance awarded for the repair or restoration of such damage or


                                                15
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 27 of 64




destruction (the “Deductible Credit Amount”), plus (c) the cost to repair such damage or
destruction to the extent not otherwise covered by the amount of insurance proceeds or awards
credited to Buyer under item (a) above. To the extent the proceeds or awards have not been
collected as of the Closing, then such proceeds or awards shall be assigned to Buyer, except to
the extent needed to reimburse Seller for sums reasonably expended prior to the Closing for the
restoration or repair of the Property. For purposes hereof, the Property shall be deemed
“materially damaged or destroyed” if the estimated repair cost is greater than two and one-half
percent (2.5%) of the Purchase Price. If the Property is materially damaged or destroyed by fire
or other casualty, Buyer may terminate this Agreement on written notice to Seller given within
ten (10) Business Days after receiving notice of the occurrence of such fire or casualty. If Buyer
elects to terminate this Agreement, then the Earnest Money (less the Independent Consideration)
shall be returned to Buyer and neither party shall have any further rights or obligations hereunder
except for the Obligations Surviving Termination. If Buyer elects to proceed with the purchase,
then upon the Closing, Buyer shall be entitled to a credit against the Purchase Price in the sum of
the Insurance Proceeds Credit Amount plus the Deductible Credit Amount and shall receive an
assignment of any uncollected and unexpended proceeds or awards, all as set forth in this Section
5.6. The provisions of this Section 5.6 shall survive the Closing.

         Section 5.7. Condemnation and Eminent Domain. If any condemnation proceedings
are instituted, or notice of intent to condemn is given, with respect to all or any portion of the
Real Property, Seller shall promptly upon obtaining knowledge thereof notify Buyer thereof (a
“Taking Notice”). If the condemnation will not result in a material and adverse effect (as
hereinafter defined) on the Property, the parties shall proceed to Closing, in which event Seller
shall assign or pay to Buyer at Closing all of Seller’s right, title, and interest in any award
payable on account of the condemnation and/or pay to Buyer all such awards previously paid,
less any sums reasonably expended by Seller prior to the Closing for the restoration or repair of
the Property (excluding consultant and attorney fees). In the event that such condemnation will
result in a material and adverse effect on the Property, Buyer shall have the option, which shall
be exercised by written notice to Seller and Escrow Agent within ten (10) Business Days after its
receipt of the Taking Notice, either (i) to terminate this Agreement and receive the return of the
Earnest Money (less the Independent Consideration), in which case the parties shall have no
further rights or obligations under this Agreement (except for the Obligations Surviving
Termination), or (ii) to consummate the purchase of the Property without a reduction of the
Purchase Price, in which event Seller shall assign or pay to Buyer at Closing all of Seller’s right,
title, and interest in any award payable on account of the condemnation proceeding and/or pay to
Buyer all such awards previously paid, less any sums reasonably expended by Seller prior to the
Closing for the restoration or repair of the Property (excluding consultant and attorney fees). For
the purposes of this Section 5.7, “material and adverse effect” means (w) any permanent
reduction in the amount of any of the rentable square footage of the Improvements, (x) the
permanent, material disruption of access to the Property, or (y) that the condemnation proceeds
are not reasonably sufficient to rebuild or restore the Improvements to substantially the condition
in which the Improvements existed prior to the taking. Failure of Buyer to give notice of Buyer’s
election within such ten (10) Business Day period shall be deemed an election by Buyer to
consummate the purchase per subsection (ii) above.

       Section 5.8. Contracts. At Closing, Buyer shall assume all Contracts relating to the
Property.


                                                16
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 28 of 64




         Section 5.9. Notifications. Between the Effective Date and the Closing, Seller shall
promptly notify Buyer of the institution of any condemnation, environmental, zoning or other
land-use regulation proceedings relating to the Property of which Seller receives written notice
during such period, any written notices of violations of any legal requirements relating to the
Property received by Seller during such period from any Governmental Authority, and any
litigation against Seller that arises during such period out of the ownership or operation of the
Property.

                                  ARTICLE VI
                        REPRESENTATIONS AND WARRANTIES

       Section 6.1. Representations and Warranties of Seller. Subject to the provisions of
Sections 6.2 and 6.3, Seller hereby makes the following representations and warranties:

               (a)    Seller is not a “foreign person” as defined in Section 1445 of the Code and
       any related regulations.

              (b)      Seller is duly organized and validly existing and in good standing under
       the laws of its state of formation and is duly qualified to transact business in the State of
       Texas and the execution, delivery and performance of this Agreement and all other
       documents to be executed and delivered by Seller pursuant to this Agreement are within
       the organizational power of Seller and have been or will prior to Closing be duly
       authorized.

              (c)     A copy of each Existing Lease has been furnished by Seller to Buyer and
       the copies so provided are true and complete in all material respects. The Leases have not
       been amended, modified or terminated (except as may be disclosed to Buyer in the
       Tenant Estoppel Certificates).

               (d)    Except as disclosed in the Seller Deliveries, there are no leasing
       commissions or unpaid tenant improvement costs or allowances payable by Seller with
       regard to any of the Existing Leases.

               (e)     Except as may be set forth in the Existing Leases or any document
       recorded against the Property, Seller has not granted any option or right of first refusal or
       first opportunity to any party to acquire any fee interest in any portion of the Property.

               (f)     A true and correct copy of all leasing commission agreements, if any,
       relating to the Property are set forth on Schedule 6.1(f).

              (g)    To Seller’s knowledge, Seller is not in default under any of the Contracts
       to be assumed by Buyer under this Agreement and Seller is current with respect to
       amounts payable for work performed or services provided under such Contracts in
       accordance with the terms of such Contracts.

               (h)    Seller has not collected any funds from Tenants related to a sinking fund
       and/or reserve for future capital improvements associated with the Property.



                                                17
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 29 of 64




For purposes of this Agreement and any document delivered at Closing, whenever the phrases
“to the best of Seller’s knowledge”, or the “knowledge” of Seller or words of similar import are
used, they shall be deemed to refer to the current, actual, conscious knowledge only, and not any
implied, imputed or constructive knowledge, without any independent investigation having been
made or any implied duty to investigate, of Rob Bradley, the Seller’s Director of Real Estate -
Southeast. Such individual shall have no personal liability under this Agreement or otherwise
with respect to the Property.

Each of the representations and warranties of Seller contained in this Section 6.1: (i) is made on
the Effective Date; and (ii) shall be deemed remade by Seller, and shall be true in all material
respects, as of the Closing Date.

         Section 6.2. Changes in Seller Representations/Waiver. Notwithstanding anything to
the contrary contained herein, Buyer acknowledges that Buyer shall not be entitled to rely on any
representation made by Seller in this Agreement to the extent, prior to or at Closing, Buyer shall
have or obtain knowledge of any information that is contradictory to such representation or
warranty; provided, however, if Buyer determines prior to Closing that there is a material breach
of any of the representations and warranties made by Seller in this Agreement, then Buyer shall,
at its option, by sending to Seller written notice of its election either (i) terminate this Agreement
or (ii) waive such breach and proceed to Closing with no adjustment in the Purchase Price and
Sellers shall have no further liability as to such matter thereafter. In the event Buyer terminates
this Agreement for the reasons set forth above, the Earnest Money (less the Independent
Consideration) shall be refunded to Buyer and neither Buyer nor Seller shall thereafter have any
other rights or remedies hereunder other than the Obligations Surviving Termination. In
furtherance thereof, Buyer agrees that Seller shall have no liability with respect to any of the
foregoing representations and warranties or any representations and warranties made in any other
document executed and delivered by Seller to Buyer to the extent that, prior to the Closing,
Buyer discovers or learns of information (from whatever source, including without limitation any
property manager, any estoppel certificate, as a result of Buyer’s due diligence tests,
investigations and inspections of the Property, or from disclosure by Seller or Seller’s Parties)
that contradicts any such representations and warranties, or renders any such representations and
warranties untrue or incorrect, and Buyer nevertheless consummates the transaction
contemplated by this Agreement.

        Section 6.3. Survival of Seller Representations and Warranties. Except as otherwise
specifically set forth in this Agreement, the representations and warranties of Seller contained
herein or in any Closing Document shall survive only until the date that is eighteen (18) months
following the Closing Date (the “Expiration Date”). Any Claims that Buyer may have at any
time against Seller for a breach of any such representation or warranty, whether known or
unknown, with respect to which a Claim Notice has not been delivered to Seller on or prior to the
Expiration Date shall not be valid or effective. For the avoidance of doubt, on the Expiration
Date, Seller shall be fully discharged and released (without the need for separate releases or other
documentation) from any liability or obligation to Buyer and any other Buyer Party and/or their
successors and assigns with respect to any Claims or any other matter relating to this Agreement,
any Closing Document or the Property, except solely for those matters that are then the subject
of a pending Claim Notice timely delivered by Buyer to Seller. Any Claims that Buyer may have
at any time against Seller for a breach of any such representation or warranty, whether known or


                                                 18
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 30 of 64




unknown, with respect to which a Claim Notice has been delivered to Seller on or prior to the
Expiration Date may be the subject of subsequent litigation brought by Buyer against Seller, but
only if such litigation is commenced against Seller on or prior to the date that is ninety (90) days
following the Expiration Date (the “Claim Bar Date”). For the avoidance of doubt, on the
Claim Bar Date, Seller shall be fully discharged and released (without the need for separate
releases or other documentation) from any liability or obligation to Buyer and/or its successors
and assigns with respect to any Claims or any other matter relating to this Agreement, any
Closing Document or the Property, except solely for those matters that are the subject of
litigation by Buyer against Seller that is pending on the Claim Bar Date. Buyer is represented by
counsel, and Buyer acknowledges and agrees that the ninety (90) day period establishing the
Claim Bar Date is shorter than the time period set forth in Tex. Civ. Prac. & Rem. Code Ann. §
16.070 (Vernon 2012). To the fullest extent permitted by law, Buyer relinquishes its rights under
Section 16.070. In the event the ninety (90) day time period establishing the Claim Bar Date is
held invalid or unenforceable by a court of competent jurisdiction, the Parties agree that: (i) the
Claim Bar Date shall instead be the date that is two (2) years and one (1) day after the Closing
Date; and (ii) such holding shall not affect any other covenants, agreements, conditions,
provisions or terms of this Section or this Agreement. All of the foregoing limitations shall
survive Closing.

       Section 6.4. Representations and Warranties of Buyer.              Buyer hereby makes the
following representations and warranties:

              (a)      Buyer is a limited partnership duly organized and validly existing under
       the laws of the State of Texas. Buyer further represents and warrants to Seller that this
       Agreement and all documents executed by Buyer that are to be delivered to Seller at
       Closing (i) are, or at the time of Closing will be, duly authorized, executed and delivered
       by Buyer, (ii) do not, and at the time of Closing will not, violate any provision of any
       agreement or order to which Buyer is a party, and (iii) constitutes (or in the case of
       Closing Documents will constitute) a valid and legally binding obligation of Buyer,
       enforceable in accordance with its terms.

                (b)    Buyer has not (i) made a general assignment for the benefit of creditors,
       (ii) filed any voluntary petition in bankruptcy or suffered the filing, of any involuntary
       petition by Buyer’s creditors, (iii) suffered the appointment of a receiver to take
       possession of all, or substantially all, of Buyer’s assets, (iv) suffered the attachment or
       other judicial seizure of all, or substantially all, of Buyer’s assets, (v) admitted in writing
       its inability to pay its debts as they come due or (vi) made an offer of settlement,
       extension or composition to its creditors generally. As of the Closing Date, Buyer will
       have sufficient funds to pay the Purchase Price and consummate the transactions
       contemplated by this Agreement.

              (c)   Buyer (i) is a sophisticated investor, (ii) is represented by competent
       counsel and (iii) understands the assumptions of risk and liability set forth in this
       Agreement.

              (d)     (i) Buyer is not acting, directly or indirectly for, or on behalf of, any
       person, group, entity or nation named by any Executive Order (including the September


                                                 19
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 31 of 64




       24, 2001, Executive Order Blocking Property and Prohibiting Transactions With Persons
       Who Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
       Department as a terrorist, “Specially Designated National and Blocked Person,” or other
       banned or blocked person, entity, or nation pursuant to any law that is enforced or
       administered by the Office of Foreign Assets Control, and is not engaging in this
       transaction, directly or indirectly, on behalf of, or instigating or facilitating this
       transaction, directly or indirectly, on behalf of, any such person, group, entity or nation;
       (ii) Buyer is not engaging in this transaction, directly or indirectly, in violation of any
       laws relating to drug trafficking, money laundering or predicate crimes to money
       laundering; and (iii) none of the funds of Buyer have been or will be derived from any
       unlawful activity with the result that the investment of direct or indirect equity in Buyer
       or the Property is prohibited by law or that the transaction or this Agreement is or will be
       in violation of law;

Each of the representations and warranties of Buyer contained in this Section 6.4: (i) is made on
the Effective Date; (ii) shall be deemed remade by Buyer and/or its assignee(s), as applicable and
appropriate, and shall be true in all material respects, as of the Closing Date; and (iii) shall
survive Closing.

        Section 6.5. Brokers. Seller shall be solely responsible for the payment of any real
estate commission or finders’ fee owed to its agent, CBRE, Inc. (2.0% of Sales Price) and to
Buyer’s Agent, together Mark Lehman and Eric Hughes (2.0% of Sales Price). Buyer represents
and warrants that it was only represented by Mark Lehman and Eric Hughes in this transaction
and that there are no claims or rights for brokerage commissions or finders’ fees in connection
with the transactions contemplated hereby by any other person or entity other than CBRE, Inc.,
Mark Lehman and Eric Hughes. If any other person brings a claim for a commission or finder’s
fee based upon any contact, dealings or communication with Buyer or Seller, then the party
through whom such person makes its claim shall defend the other party (the “Indemnified
Party”) from such claim, and shall indemnify the Indemnified Party and hold the Indemnified
Party harmless from any and all costs, damages, claims, liabilities or expenses (including without
limitation, reasonable attorneys’ fees and disbursements) incurred by the Indemnified Party in
defending against the claim. The provisions of this Section 6.5 shall survive the Closing or, if the
Closing does not occur, any termination of this Agreement.

                                   ARTICLE VII
                       CLOSING, DELIVERIES AND PRORATIONS

        Section 7.1. Closing. The Closing hereunder shall be held and delivery of all items to be
made at the Closing under the terms of this Agreement shall be held via an escrow closing fifteen
(15) days following the expiration of the Due Diligence Period (the “Closing Date”), with time
being of the essence; provided, however, that Seller may extend the Closing Date by up to sixty
(60) days to provide Seller with additional time to obtain the Bankruptcy Court Approvals
(defined below) as required under Section 7.7 hereof by providing Buyer with written notice
prior to the then-applicable Closing Date.

       Section 7.2. Estoppel Certificates. As a condition to Buyer’s obligation to perform
under this Agreement and purchase the Property, Seller shall obtain and provide to Buyer as soon


                                                20
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 32 of 64




as reasonably practicable after the receipt thereof but no later than five (5) Business Days prior to
the Closing Date, tenant estoppel certificates from Tenants, dated no earlier than thirty (30) days
prior to the Closing Date. Such estoppel certificates shall be in substantially the form attached
hereto as Exhibit E; provided, however, if a form of estoppel certificate is attached to or
otherwise prescribed in a particular lease document, that form shall be deemed to be acceptable
to Buyer. If the Tenant estoppel certificates are inconsistent with the representations and
warranties made by Seller pursuant to Section 6.1 above in any material adverse respect or
inconsistent in any material adverse respect regarding the financial obligations of the landlord
under the Leases, or if the Tenant estoppel certificates indicate that Seller is in a material default
under the Leases (or would be in a material default under the Leases, with the giving of notice or
passage of time, or both), Seller shall use its good faith efforts (without any obligation to institute
any legal or administrative proceedings or to expend any funds) to resolve such inconsistency or
cure such default in accordance with the Leases. Any qualification of any assertion in the Tenant
estoppel certificates regarding the status or the performance of any of landlord's obligations
under the lease that such assertion is made "to Tenant's knowledge" or similar qualification made
by a Tenant shall be acceptable. If Seller fails to so obtain and deliver the required Tenant
estoppel certificates from the Tenants on or before a date at least five (5) days prior to the
Closing, or fails to resolve any such inconsistency or to cure any such default on or before the
Closing Date, Buyer may, by written notice to Seller, elect either (i) to purchase the Property
anyway, in accordance with the provisions hereof, without any reduction in or abatement of the
Purchase Price, notwithstanding said failure, and without any continuing obligation upon Seller
to obtain, resolve cure or perform the same, or (ii) to terminate this Agreement by written notice
to Seller and thereafter shall have no obligation to proceed with the Closing, the Earnest Money
(less the Independent Consideration) shall be returned to Buyer and neither party shall have any
further obligation hereunder except those Obligations Surviving Termination. All Buyer
objections to Tenant estoppel certificates must be in writing. If Buyer fails to so elect either said
option (i) or said option (ii), Buyer shall be deemed to have elected said option (i). If, prior to the
expiration of the Due Diligence Period, Buyer provides Seller with subordination,
nondisturbance and attornment agreements (“SNDAs”) for one or more Tenants, Seller shall
deliver the SNDAs to the Tenants and use commercially reasonable effort (without being
required to make any payment or institute any legal proceeding) to obtain executed SNDAs prior
to Closing; provided, however, delivery of executed SNDAs shall not be a condition to Buyer's
obligation to close. In the event any of the foregoing conditions are not satisfied prior to or at the
Closing, Buyer may terminate this Agreement by written notice to Seller and thereafter shall
have no obligation to proceed with the Closing, neither party shall have any further obligation
hereunder except those Obligations Surviving Termination. Notwithstanding the foregoing,
nothing contained in this Section 7.2 shall waive or diminish any right or remedy Buyer may
have for Seller's default or breach of this Agreement.

       Section 7.3. Deposit of Documents.

                (a)    At or before the Closing, Seller shall deposit into escrow the following
       items:

                       (i)    a duly executed and acknowledged Special Warranty Deed in the
                form attached hereto as Exhibit A (the “Deed”) for the Property;



                                                  21
Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 33 of 64




             (ii)    a duly executed counterpart of an Assignment and Assumption of
      Leases in the form attached hereto as Exhibit C (the “Assignment of Leases”) for
      the Property;

              (iii) a duly executed counterpart of an Assignment and Assumption of
      Contracts, Warranties, Guaranties, Permits and Licenses in the form attached
      hereto as Exhibit D (the “Assignment of Contracts”) for the Property;

            (iv)     a certified rent roll required under Section 6.1(d) of this
      Agreement;

              (v)    a duly executed counterpart of such disclosures and reports
      (including withholding certificates) as are required of Seller by applicable state
      and local law in connection with the conveyance of the Property;

             (vi)    Seller’s affidavits or comparable assurance to the Title Company
      regarding work performed and other customary matters, in a form reasonably
      acceptable to Seller and the Title Company;

            (vii) an affidavit pursuant to Section 1445(b)(2) of the Code, and on
      which Buyer is entitled to rely, that Seller is not a “foreign person” within the
      meaning of Section 1445(f)(3) of the Code;

            (viii) the tenant notice letters as required by Section 5.6 of this
      Agreement; and

             (ix)    such other documents as may be specifically required under this
      Agreement, and such other customary documents as shall be necessary and
      appropriate to effect the Closing.

      (b)     At or before Closing, Buyer shall deposit into escrow the following items:

              (i)    the Purchase Price less the amount of the Earnest Money;

             (ii)    a duly executed counterpart of the Assignment of Leases for the
      Property;

             (iii)   a duly executed counterpart of the Assignment of Contracts for the
      Property;

             (iv)   a duly executed counterpart of such disclosures and reports as are
      required of Buyer by applicable state and local law in connection with the
      conveyance of the Property; and

             (v)     such other documents as may be specifically required under this
      Agreement, and such other customary documents as shall be necessary and
      appropriate to effect the Closing.



                                      22
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 34 of 64




              (c)    If not previously provided to Buyer, Seller shall deliver to Buyer originals
       of the Leases (if originals are in Seller’s possession or control) promptly following the
       Closing Date.

               (d)    The form documents attached as exhibits to this Agreement are deemed
       acceptable to Buyer and Seller. Buyer and Seller shall each deposit such other
       instruments as are reasonably required by the Title Company or otherwise required to
       close the escrow and consummate the purchase and sale of the Property in accordance
       with the terms hereof; provided, that Seller shall not be required to provide any
       indemnities or affidavits or to escrow any funds other than as expressly set forth herein.

               (e)    The acceptance by Buyer of the Deed at Closing shall be deemed to be a
       full performance and discharge of every obligation on the part of Seller to be performed
       under this Agreement, other than those that are specifically stated in this Agreement to
       survive the Closing.

        Section 7.4. Prorations. The following shall be adjusted between Seller and Buyer and
shall be prorated as of 12:01 A.M. local time on the Closing Date as if Buyer was the owner of
the Property for the entire Closing Date:

               (a)     Base rents (and, subject to subsection 7.4(d) below, reimbursements for
       operating expenses, insurance, and Real Estate Taxes) payable under the Existing Leases
       and New Leases (collectively, the “Rents”) for the month of Closing shall be prorated as
       of the Closing Date, except that no proration shall be made for Rents which are due as of
       the Closing Date but which have not been paid by Tenants as of the Closing Date
       (hereinafter called the “Delinquent Rents”). Any Delinquent Rents collected after the
       Closing shall be applied as follows: (i) first, to the calendar month for which the payment
       is made; (ii) second, to post-Closing delinquencies owed to Buyer; (iii) third, to Buyer’s
       costs of collecting post-Closing delinquencies, and (iv) fourth, to pre-Closing
       delinquencies owed to Seller. For a period of one hundred twenty (120) days after the
       Closing, Buyer shall use reasonable efforts to collect any Delinquent Rents that accrued
       prior to the Closing Date (but Seller shall have the right to pursue all remedies against
       any Tenant to collect Delinquent Rents, provided that Seller may not seek as a remedy in
       any litigation against a Tenant the termination of any Lease or the dispossession of any
       Tenant). Seller and Buyer each agree to forward any Rents received by it after the
       Closing Date to the other, if and as applicable hereunder, for application in accordance
       with the provisions hereof.

               (b)     Real Estate Taxes due and payable in the calendar year of Closing relating
       to the Property shall be prorated as of the Closing Date except for that portion of Real
       Estate Taxes which are reimbursable by Tenants on an annual or semi-annual basis for
       which Tenant has not been invoiced. For any semi-annual basis Tenant reimbursement,
       the first semi-annual reimbursement, provided that the period to which such first semi-
       annual reimbursement pertains ends prior to the Closing Date, shall be deemed invoiced,
       whether such invoice has been issued or not. The apportionment of taxes shall be made
       on the basis of the tax rate for the latest assessed valuation of the Property and shall be
       final.


                                               23
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 35 of 64




              (c)     All items of expense for the Property, including but not limited to utility
       charges, maintenance charges, and charges under the Contracts (but excluding any such
       charges paid or payable directly by Tenants to parties other than Seller), shall be prorated
       as of Closing Date. Seller and Buyer shall cooperate to arrange for final utility readings
       as close to the Closing Date as possible and the issuance of a final bill to Seller with
       Buyer being designated the billing party in lieu of Seller for all utilities that may be in the
       name of Seller from and after the Closing Date. Seller shall be entitled to retain any
       deposits of Seller held by utility companies with respect to the Property.

               (d)     Seller shall be entitled to receive and retain all amounts payable by
       Tenants as estimated payments for Real Estate Taxes, operating expenses and other pass-
       through items prior to the Closing Date. On or before the Closing Date, Seller shall
       provide Buyer with an operating expense statement setting forth (i) the actual costs
       incurred by Seller for Real Estate Taxes, operating expenses and other pass-through items
       during Seller’s period of ownership that are reimbursable to Seller, as landlord, by
       Tenants under the Leases from January 1, 2020 through the Closing Date (the
       “Reimbursable Expenses”); (ii) the Tenant reimbursements for such amounts payable to
       Seller by Tenants for calendar year 2020 (“Actual Tenant Reimbursements”); and (iii)
       a reconciliation of the difference between the two (i.e., establishing that the Reimbursable
       Expenses were either more or less than the Actual Tenant Reimbursements). Buyer shall
       be responsible for calculating the year-end reconciliations of Tenant reimbursements of
       such amounts for calendar year 2020 (including proper proration between Seller and
       Buyer) and shall deliver such calculations to Seller no later than April 1, 2021. Any
       amount due Seller pursuant to the foregoing calculations (in the event the Actual Tenant
       Reimbursements are less than the Reimbursable Expenses) or Buyer (in the event the
       Actual Tenant Reimbursements are more than the Reimbursable Expenses), shall be paid
       by Buyer to Seller or by Seller to Buyer, on or before May 1, 2021. Buyer shall use good
       faith, commercially reasonable efforts to collect any additional Tenant reimbursements
       due from Tenants; provided, however, that Buyer shall not be required to sue any Tenant
       for such amount or dispossess any Tenant from its premises.

               (e)     Seller shall calculate the prorations contemplated by this Section 7.4 for
       Closing and/or supply the required information to Escrow Agent to allow such
       calculation by Escrow Agent. The parties shall cooperate in the review and finalization of
       such prorations for Closing. Buyer and Seller shall each be provided upon request the
       opportunity to review appropriate supporting financial records of the other or their
       respective property manager pertaining to the proration statements and the Closing and
       final reconciliations contemplated above.

               (f)     The obligations of Seller and Buyer under this Section 7.4 shall survive
       for the longer of (i) one (1) year from the Closing Date, or (ii) three (3) months following
       the final reconciliation payment date set forth in Subsection 7.4(d) above.

       Section 7.5. Security Deposits. Seller shall pay to Buyer, as a credit against the
Purchase Price, the amount of any cash security actually held by Seller pursuant to the Leases
and not yet refunded to tenants or applied pursuant to the Leases. With respect to any security
deposits that are held in the form of letters of credit or any form other than cash, Seller shall


                                                 24
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 36 of 64




deliver to Buyer at the Closing the original letters of credit or other applicable documents
together with such original transfer and assignment documentation as may be necessary for
Buyer to thereafter effect the transfer of each letter of credit or other non-cash security deposit to
Buyer, provided that any transfer fees or other costs shall be borne by Buyer.

        Section 7.6. Closing Costs. Seller and Buyer agree to pay closing costs as indicated in
this Agreement. At Closing, Seller shall pay (i) the costs of releasing all liens, judgments, and
other encumbrances that are required to be released by Seller and of recording such releases, (ii)
one-half of the fees and costs due Escrow Agent for its services, (iii) for a standard coverage
owner’s policy for Buyer, less the cost of any endorsements required by Buyer, (iv) the cost of
recording the Deed and any other transfer documents, and (v) all other costs to be paid by Seller
under this Agreement. At Closing, Buyer shall pay (i) the fees and costs due Escrow Agent for
its services less the amount contributed therefor by Seller pursuant to (ii) of the preceding
sentence, (ii) the remainder of the premium for the extended coverage owner’s policy for Buyer
and for any title endorsements or affirmative coverage requested by Buyer, (iii) the cost of the
survey, and (iv) all other costs to be paid by Buyer under this Agreement. Except as otherwise
provided for in this Agreement, Seller and Buyer will each be solely responsible for and bear all
of their own respective expenses, including without limitation all expenses of legal counsel,
accountants, and other advisors incurred at any time in connection with pursuing or
consummating the transaction contemplated herein. Any other closing costs not specifically
designated as the responsibility of either party in this Agreement shall be paid by Seller and
Buyer according to the usual and customary allocation of the same in the jurisdiction in which
the Property is located, including without limitation any state, county or local documentary,
franchise or transfer taxes. Buyer and Seller agree that, given the de minimis amount of Personal
Property included within the Property, no portion of the Purchase Price is allocable or
attributable to such Personal Property.

         Section 7.7. Bankruptcy Court Approvals. Buyer and Seller acknowledge and agree
that on August 2, 2020, Seller, along with certain Affiliates of Seller, filed a voluntary petition
for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United-States Bankruptcy Court for the Southern District of Texas (“Bankruptcy Court”) under
Case No. 20-33900 (the “Bankruptcy Proceeding”). Notwithstanding anything to the contrary
contained in this Agreement, the Closing of the transactions contemplated hereunder shall be
subject in all respects to the Bankruptcy Code, the Bankruptcy Proceeding, and approval by the
Bankruptcy Court. It shall be a condition precedent to Seller’s obligations under this Agreement
that Seller shall have received all necessary final approvals from the Bankruptcy Court
authorizing the transactions contemplated hereunder (the “Bankruptcy Court Approvals”). If
the Bankruptcy Court Approvals are not obtained by the Closing Date, as may be extended
pursuant to Section 7.1 hereof, (i) this Agreement shall be deemed terminated and of no further
force and effect, (ii) Seller shall not be deemed to be in default under this Agreement, (iii) the
Earnest Money (less the Independent Consideration) shall be returned to Buyer, and (iv) except
for obligations which expressly survive termination of this Agreement, neither party shall have
any further liability or obligations hereunder.




                                                 25
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 37 of 64




                                        ARTICLE VIII
                                     DEFAULT; REMEDIES

         Section 8.1. Default by Seller. If Seller breaches or defaults under this Agreement and
fails to cure such breach or default within ten (10) days after receipt of written notice thereof
from Buyer (such failure, a “Seller Default”), then Buyer shall elect by written notice to Seller
and Escrow Agent within three (3) days of such Seller Default, as Buyer’s sole remedies against
Seller, either to (a) terminate this Agreement and receive a return of the Earnest Money and,
except for the Obligations Surviving Termination, neither of the parties shall have any further
liability or obligation hereunder, or (b) enforce specific performance against Seller and compel
Seller to convey the Property to Buyer as required under this Agreement. Buyer shall be deemed
to have elected to terminate this Agreement (as provided in subsection (a) above) if Buyer fails
to deliver to Seller written notice of its intent to file a cause of action for specific performance
against Seller on or before ninety (90) days after such Seller Default, or having timely given
Seller such notice, fails to file a lawsuit asserting such cause of action within one hundred twenty
(120) days after such notice.

        Section 8.2. Default By Buyer. If Buyer breaches or defaults under this Agreement and
fails to cure such breach or default (a) within three (3) Business Day after receipt of written
notice thereof from Seller if such breach or default is a failure to pay or deposit any amount of
money required to be paid or deposited by Buyer under this Agreement, or (b) within ten (10)
days after receipt of written notice thereof from Seller, if any other breach or default, then Seller,
as its sole remedy against Buyer shall be entitled to retain the Earnest Money as Seller’s agreed
and total liquidated damages. The parties have agreed that Seller’s actual damages in the event of
Buyer’s default would be extremely difficult or impracticable to determine. After negotiation, the
parties have agreed that, considering all the circumstances existing on the date of this
Agreement, the amount of the Earnest Money is a reasonable estimate of the damages that Seller
would incur in such event. By placing its initials below, each party specifically confirms the
accuracy of the statements made above and the fact that each party was represented by counsel
who explained, at the time this Agreement was made, the consequences of this liquidated
damages provision. Notwithstanding the foregoing, Seller shall have all remedies at law and in
equity with respect to any breach or default by Buyer of or with respect to any indemnity or
confidentiality obligations of Buyer or any Obligations Surviving Termination.



                INITIALS:       SELLER ________                BUYER _________

       Section 8.3. Limitations on Liability.

               (a)     The provisions of Sections 8.1 and 8.2 hereof provide the parties’ sole
       remedies for any breaches or defaults under this Agreement prior to Closing, but shall not
       limit any rights or remedies that either party may have after Closing against the other for
       a breach or default that occurs after Closing with respect to those provisions of this
       Agreement, or those provisions of the Closing Documents, that are expressly intended to
       survive Closing. Notwithstanding anything to the contrary set forth in this Agreement,
       however, except as may be expressly provided above in Sections 8.1 or 8.2, in no event


                                                 26
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 38 of 64




       shall Seller be liable to Buyer for any consequential, special or punitive damages as a
       result of any breach of or default under this Agreement or any of the Closing Documents.

               (b)    Notwithstanding any provision to the contrary in this Agreement or in any
       of the Closing Documents, (i) Seller shall have no liability whatsoever with respect to
       any Claims suffered or incurred by, asserted or assessed against, or imposed upon Buyer
       or any Buyer Party under or with respect to this Agreement or any Closing Document
       (including, without limitation, for any breach of any representation, warranty or covenant
       by Seller), except to the extent (and only to the extent) that the amount of such Claims
       exceeds Twenty-Five Thousand Dollars ($25,000) (the “Threshold Amount”); and (ii)
       in no event shall the total aggregate liability of Seller and any Seller Parties for any or all
       Claims with respect to the entirety of the Property and the transactions contemplated by
       this Agreement exceed the sum of five percent (5%) of the Purchase Price (the
       “Maximum Amount”). Buyer shall not make any Claim or deliver any Claim Notice
       unless Buyer in good faith believes the Claims would exceed the Threshold Amount
       provided in this Section 8.3, and Buyer shall not seek or receive for such Claims any
       remedies or awards which individually or in the aggregate would exceed the Maximum
       Amount; provided, however, that in no event shall such limitation apply to any claims of
       Buyer arising out of the fraud or willful misconduct of Seller.

       Section 8.4. Survival. The terms, provisions and limitations of this Article VIII shall
survive the Closing or any termination of this Agreement.

                                      ARTICLE IX
                              PUBLICITY; CONFIDENTIALITY

        Section 9.1. Publicity. Except for any limited disclosures which are reasonably
necessitated or required by law or regulation (including without limitation regulations of the
Securities and Exchange Commission), Buyer shall not issue or cause or permit its Affiliates to
issue any press release or public statement (a “Release”) with respect to the transactions
contemplated by this Agreement without the prior consent of Seller, which consent may be
withheld in Seller’s sole discretion. If Buyer desires to issue a Release, Buyer shall, at least five
(5) Business Days prior to the issuance of the same, deliver a copy of the proposed Release to
Seller for its review and comment/approval. If no objection or comments are provided by Seller
within such period, consent to the Release shall be deemed to have been given. Notwithstanding
the foregoing, following Closing, Buyer may issue a general announcement that does not
specifically identify (or readily permit the specific identification of) the Property, Seller, or the
Purchase Price, acknowledging that a sale or acquisition, as applicable, of a real estate asset of
the general type of the Property has occurred by the announcing party. The provisions of this
Section 9.1 shall survive the Closing or any earlier termination of this Agreement.

       Section 9.2. Confidentiality.

              (a)     Buyer shall maintain, and shall cause Buyer’s Representatives to maintain,
       as confidential any and all material obtained about Seller, the Property, this Agreement
       and the transactions contemplated hereby (including without limitation all information
       made available to Buyer pursuant to Section 3.1 above, including without limitation the


                                                 27
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 39 of 64




       Due Diligence Materials), and shall not disclose such information to any third party.
       Except as may be required by law, Buyer will not divulge any such information to other
       persons or entities, including, without limitation, appraisers, real estate brokers, or
       competitors of Seller. Notwithstanding the foregoing, Buyer shall have the right to
       disclose information with respect to the Property to its officers, directors, employees,
       attorneys, accountants, environmental auditors, appraisers, engineers, potential lenders,
       affiliates, and Permitted Assignees under this Agreement and other consultants to the
       extent necessary for Buyer to evaluate its acquisition of the Property provided that all
       such persons are told that such information is confidential and agree to keep such
       information confidential. The foregoing restrictions shall not apply to information that
       was in Buyer's possession prior to disclosure by Seller or is generally available to the
       public (other than as a result of Buyer's wrongful disclosure thereof).

               (b)     If this Agreement is terminated prior to Closing, then unless otherwise
       agreed or directed by Seller, Buyer shall (i) promptly deliver to Seller any written,
       electronic, digital or other physical manifestation of Confidential Information or destroy
       and cause each of Buyer’s Representatives to destroy each and every copy of any such
       materials containing such Confidential Information, and promptly confirm such
       destruction in writing. Notwithstanding the foregoing, to the extent required by Buyer’s
       customary internal policies or other legal requirements applicable to Buyer, Buyer may
       retain a copy of the Confidential Information solely to satisfy such requirements,
       provided that Buyer must otherwise strictly maintain the confidentiality thereof.

               (c)    It is further understood and agreed that money damages would not be a
       sufficient remedy for any breach of the confidentiality provisions of this Agreement by
       Buyer or its Representatives and Seller shall be entitled to equitable relief, including
       injunction and specific performance, as a remedy for any such breach. The confidentiality
       covenants and obligations set forth herein shall survive Closing or any earlier termination
       of this Agreement for a period of six (6) months.

                                          ARTICLE X
                                       MISCELLANEOUS

        Section 10.1. Notices. Any notices required or permitted to be given hereunder shall be
given in writing and shall be delivered (a) in person, (b) by certified mail, postage prepaid, return
receipt requested, (c) by a commercial overnight courier that guarantees next day delivery and
provides a receipt, or (d) electronically by attachment to electronic mail to the addresses set out
below, and such notices shall be addressed as follows:




                                                 28
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 40 of 64




To Buyer:                      McCorvey Real Estate Holdings, Ltd.
                               8610 Wallisville Road
                               Houston, Texas 77029-1314
                               Email: kristal@mccorvey.com
                                      tony@mccorvey.com

with a copy to:                The Williard Law Firm, L.P.
                               1920 N Memorial Way #207
                               Houston, TX 77007
                               Attn: Steve Williard
                               Email: steve@williardlaw.com

To Seller:                     The Men’s Wearhouse, Inc.
                               215 South Denton Tap Road
                               Suite 210
                               Coppell, Texas 75019
                               Attn: Rob Bradley
                               Email: rob.bradley@tailoredbrands.com

with copy to:                  The Men’s Wearhouse, Inc. (Counsel)
                               6100 Stevenson Boulevard
                               Fremont, California 94538
                               Attn: Catherine A. Spicer
                               Email: cathy.spicer@tailoredbrands.com

To Escrow Agent:               Charter Title Company
                               1717 West Loop South, 12th Floor
                               Houston, TX 77027
                               Attn: Cameron Franz
                               Email: __________________________

or to such other address as either party may from time to time specify in writing to the other
party. Any notice shall be effective on (i) the date of delivery if delivered by hand, (ii) on the day
of delivery if delivered electronically before 5:00 P.M. in the time zone in which the Land is
located, or if after 5:00 P.M., the next Business Day, (iii) one (1) Business Day after deposit with
overnight delivery, and (iv) three (3) Business Days after deposited with the post office when
sent by certified mail.

        Section 10.2. Entire Agreement. This Agreement, together with the Exhibits and
Schedules hereto, contains all agreements, representations, warranties and covenants made by
Buyer and Seller and constitutes the entire understanding between the parties hereto with respect
to the subject matter hereof. All Exhibits to this Agreement are fully incorporated herein as
though set forth at length herein. Any correspondence, memoranda, letters of intent, or other
agreements between the parties, including, without limitation, any oral or written statements
made by the Seller Parties or the Buyer Parties, are not binding on or enforceable against any
party, and are superseded and replaced in total by this Agreement together with the Exhibits and
Schedules hereto.


                                                 29
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 41 of 64




        Section 10.3. Time. Time is of the essence in the performance of each of the parties’
respective obligations contained herein; provided, however, that if the date of performance or a
deadline falls on a day which is not a Business Day, the date for performance or such deadline
shall be deemed extended to the next Business Day. When calculating the period of time before
which, within which or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period is to be excluded.

       Section 10.4. Intentionally Omitted.

        Section 10.5. No Merger. Obligations which are expressly provided in this Agreement
to be performed after the Closing shall not merge with the transfer of title to the Property but
shall remain in effect until fulfilled.

        Section 10.6. Assignment. Buyer’s rights and obligations hereunder are not assignable,
directly or indirectly, without the prior written consent of Seller, which consent may be given or
withheld in Seller’s sole and absolute discretion; provided, that Buyer may, by written notice
delivered to Seller not less than five (5) Business Days prior to the Closing, assign Buyer’s rights
under this Agreement to any Affiliate of Buyer or any special purpose entity in which Buyer
holds an interest (directly or indirectly) and which is formed specifically to acquire the Property
which has, or will at Closing have, the ability to fully perform the obligations of Buyer under this
Agreement and agrees to assume all obligations of Buyer under this Agreement (a “Permitted
Assignee”). Nothing contained in the preceding sentence shall be deemed to release, diminish or
otherwise affect the obligations of the original Buyer hereunder, including the obligations to pay
the Purchase Price at Closing and to indemnify Seller and the other Seller Parties in accordance
with the terms hereof, and any conveyance of the Property to a Permitted Assignee shall be
subject to all of the terms, provisions, conditions and limitations set forth in this Agreement to
the same extent as if such assignee was the original “Buyer” party named herein. Any attempted
assignment in contravention of this Section shall be null and void. Subject to the limitations
described herein, this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

         Section 10.7. 1031 Exchange. Each party may structure its (or its respective assignee’s)
acquisition or sale, as applicable, as part of a like-kind exchange. Each party shall reasonably
cooperate with the other (at no cost or liability to the cooperating party) in effectuating said like-
kind exchange under Section 1031 of the U.S. Internal Revenue Code of 1986, including signing
such documents as may be reasonably and customarily necessary to accomplish such exchange;
provided, however, that (i) the Closing hereunder shall not thereby be delayed, (ii) the
exchanging party shall not be released from any liability or obligation under this Agreement, and
(iii) the cooperating party shall not incur any additional liability or undertake any additional
obligation as a result of any such like-kind exchange. The party employing the like-kind
exchange structure shall pay all costs and expenses associated with effectuating such exchange.

       Section 10.8. Governing Law; Jurisdiction and Venue.

               (a)     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
       IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS without reference
       to the conflict of laws or choice of law provisions of any jurisdiction.


                                                 30
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 42 of 64




              (b)      For the purposes of any suit, action or proceeding involving this
       Agreement, each party hereby expressly submits to the jurisdiction of all federal and state
       courts sitting in Harris County, Texas and consents that any order, process, notice of
       motion or other application to or by any such court or a judge thereof may be served
       within or without such court’s jurisdiction by registered mail or by personal service,
       provided that a reasonable time for appearance is allowed, and each party agrees that
       such courts shall have jurisdiction over any such suit, action or proceeding commenced
       by any party.

               (c)     Buyer hereby irrevocably waives any objection that it may now or
       hereafter have to the laying of venue of any suit, action or proceeding arising out of or
       relating to this Agreement brought in any federal or state court sitting in Harris County,
       Texas and hereby further irrevocably waives any claim that any such suit, action or
       proceeding brought in any such court has been brought in an inconvenient forum.

        Section 10.9. Uniform Vendor and Purchaser Risk Act Not Applicable. It is the
express intent of the parties hereto that the provisions of Sections 5.6 and 5.7 of this Agreement
govern the rights of the parties in the event of condemnation of or damage to the Property and
that the Uniform Vendor and Purchaser Risk Act (Section 5.007 of the Texas Property Code) not
apply to this Agreement or the sale of the Property pursuant to this Agreement.

         Section 10.10. Notice to Buyer Regarding Restrictive Covenants. If the Property is
located in a municipality that has required any person who sells or conveys restricted property
located inside the boundaries of the municipality to first give to the Buyer written notice of the
restrictions and notice of the municipality’s right to enforce compliance, at Closing Seller and
Buyer shall execute, acknowledge and cause to be recorded in the real property records of the
county in which the Property is located the notice required by Section 212.155 of the Texas
Local Government Code.

        Section 10.11. Interpretation of Agreement. The article, section and other headings of
this Agreement are for convenience of reference only and shall not be construed to affect the
meaning of any provision contained herein. Where the context so requires, the use of the singular
shall include the plural and vice versa and the use of the masculine shall include the feminine
and the neuter. The terms and provisions of this Agreement represent the results of negotiations
by the parties, each of which has been represented by counsel of its own choosing, and neither of
which has acted under any duress or compulsion, whether legal, economic or otherwise.
Consequently, the terms and provisions of this Agreement shall be interpreted and construed in
accordance with their usual and customary meanings, and the parties each hereby waive the
application of any rule of law which would otherwise be applicable in connection with the
interpretation and construction of this Agreement that ambiguous or conflicting terms or
provisions contained in this Agreement shall be interpreted or construed against the party whose
attorney prepared the executed Agreement or any earlier draft of the same.

        Section 10.12. Amendments. This Agreement may be amended or modified only by a
written instrument signed by both Buyer and Seller.




                                               31
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 43 of 64




      Section 10.13. No Recording. Neither this Agreement nor any memorandum or short
form thereof may be recorded by Buyer. Any such recording of this Agreement or a
memorandum or short form hereof shall constitute a default under this Agreement and Seller
may cause the release or removal thereof simply by recording this Agreement provision.

       Section 10.14. No Third Party Beneficiary. Except as may be expressly stated herein,
the provisions of this Agreement are not intended to benefit any third parties.

        Section 10.15. Severability. If, in any action to enforce this Agreement, any one or
more of the covenants, agreements, conditions, provisions, or terms of this Agreement is, in any
respect or to any extent (in whole or in part), held to be invalid, illegal or unenforceable for any
reason, all remaining portions thereof which are not so held, and all other covenants, agreements,
conditions, provisions, and terms of this Agreement, will not be affected by such holding, but
will remain valid and in force to the fullest extent permitted by law.

        Section 10.16. Drafts not an Offer. The submission of a draft of this Agreement by one
party to another is not intended by either party to be an offer to enter into a legally binding
contract with respect to the purchase and sale of the Property. The parties shall be legally bound
with respect to the purchase and sale of the Property pursuant to the terms of this Agreement
only if and when Seller and Buyer have duly and fully executed and delivered to each other a
counterpart of this Agreement.

        Section 10.17. Further Assurances. Each party shall, whenever and as often as it shall
be reasonably requested to do so by the other party, execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, any and all such other documents and do any and
all other acts as may be necessary to carry out the express intent and purpose of this Agreement.

        Section 10.18. Counterparts; Signatures. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which taken together
shall constitute one and the same instrument. Subject only to approval by the Bankruptcy Court,
signatures to this Agreement transmitted by email (including “.pdf”), or delivered by other
electronic means shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Agreement with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this Agreement, it being
expressly agreed that each party to this Agreement shall be bound by its own electronic signature
and shall likewise accept the electronic signature of the other party.



                   [SIGNATURES COMMENCE ON THE NEXT PAGE]




                                                32
     Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 44 of 64




        IN WITNESS WHEREOF, Buyer has executed this Agreement as of the date first
written above.



                                        SELLER:

                                        THE MEN’S WEARHOUSE, INC., a Texas
                                        corporation



                                        By:
                                        Name: ________________________________
                                        Title: _________________________________




                                       33
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 45 of 64




        IN WITNESS WHEREOF, Seller has executed this Agreement as of the date first
written above.


                                      BUYER:

                                      MCCORVEY REAL ESTATE HOLDINGS, LTD.,
                                      a Texas limited partnership,

                                      McCorvey Management, L.L.C., its general partner


                                      By:
                                      Name: Kristal McCorvey Crites
                                      Title: Manager




                                           34
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 46 of 64




                          ESCROW AGENT’S ACCEPTANCE


        The foregoing fully executed Agreement is accepted by the undersigned this _____ day
of ______________, 2020. Escrow Agent hereby accepts the engagement to handle the escrow
established by this Agreement in accordance with the terms set forth in this Agreement.



                                             CHARTER TITLE COMPANY


                                             By:
                                             Name:
                                             Title:




                                            35
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 47 of 64




                                           EXHIBIT A

                                              DEEDS



RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:

The Williard Law Firm, L.P
1920 N. Memorial Way, Suite 207
Houston, Texas 77007
Attention: Steve M. Williard

NOTICE OF CONFIDENTIALITY: IF YOU ARE A NATURAL PERSON, YOU MAY
REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM
THIS INSTRUMENT BEFORE IT IS FILED FOR RECORD IN THE PUBLIC
RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE
NUMBER.

                                   SPECIAL WARRANTY DEED

STATE OF TEXAS                 §
                               §      KNOW ALL PERSONS BY THESE PRESENTS THAT:
COUNTY OF HARRIS               §

        For the consideration of Ten Dollars ($10.00) and other good and valuable
considerations, THE MEN’S WEARHOUSE, INC., a Texas corporation (“Grantor”), hereby
grants, sells and conveys to MCCORVEY REAL ESTATE HOLDINGS, LTD., a Texas
limited partnership (“Grantee”), whose address is 8610 Wallisville Road, Houston, Texas
77029, the following described real property situated in Harris County, Texas:

       See legal description set forth in Exhibit A attached and incorporated by this reference
(the “Land”);

together with all improvements located on the Land (said Land and improvements being
collectively referred to as the “Subject Property”); including any and all rights, title and interest
of Grantor, if any, in and to oil, gas and other mineral rights pertaining to the Land. Provided,
however, Grantor waives the right of ingress and egress, and all other rights of any kind or
character, to enter upon or to use the surface of the Subject Property relating to the portion of the
mineral estate owned by Grantor. Nothing herein, however, restricts or prohibits the pooling or
unitization of the portion of the mineral estate owned by Grantor with land other than the Subject
Property; or the exploration or production of the oil, gas, and other minerals by means of wells
that are drilled or mines that open on land other than the Subject Property but enter or bottom
under the Subject Property, provided that these operations in no manner interfere with the

                                            Exhibit A-1
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 48 of 64




surface or subsurface support of any improvements constructed or to be constructed on the
Subject Property.

       For the same consideration, Grantor hereby GRANTS, SELLS, and CONVEYS unto
Grantee, without covenant or warranty express or implied, all of Grantor’s right title and interest,
if any, in (i) adjacent strips, gores, streets, roads, alleys and rights-of way, open or proposed, (ii)
all water and water rights related to the Subject Property, (iii) all utilities and utility capacity
related to the Subject Property, and (iv) all easements, rights-of-way and other rights appurtenant
to the Subject Property or used in connection with the Subject Property.

      This Special Warranty Deed is executed by Grantor and is accepted by Grantee subject to
those matters expressly set forth or otherwise described in Exhibit B attached hereto and
incorporated herein by reference for all purposes (“Permitted Exceptions”).

        TO HAVE AND TO HOLD the Subject Property together with all and singular, the
rights and appurtenances thereto belonging or in any wise appertaining unto said Grantee and its
successors and assigns forever. Grantor binds Grantor and Grantor’s heirs and successors to
warrant and forever defend all and singular the Subject Property to Grantee and Grantee’s heirs,
successors, and assigns against every person whomsoever lawfully claiming or to claim the same
or any part thereof when the claim is by, through, or under Grantor but not otherwise, subject to
the Permitted Exceptions.

        Ad valorem taxes for the year 2020 have been prorated between Grantor and Grantee
through the date hereof and Grantee expressly assumes the payment of such taxes for such year
and all subsequent years.


                                    [SIGNATURE PAGE FOLLOWS]




                                             Exhibit A-2
         Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 49 of 64




         Dated this ___ day of _______________, 2020.

                                              GRANTOR:

                                              THE MEN’S WEARHOUSE, INC., a Texas
                                              corporation


                                              By:
                                              Name: _________________________________
                                              Title: __________________________________



State of _________________                         §
                                                   §
County of _________________                        §

       This instrument was acknowledged before me on this _____ day of ____________, 2020
by ____________________, the _________________, of The Men’s Wearhouse, Inc., a Texas
corporation on behalf of said corporation.

         Given under my hand and seal of office this __________ day of __________, 2020.

(Seal)


                                               Notary Public Signature


                               [ADD EXHIBIT A & EXHIBIT B]




                                          Exhibit A-3
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 50 of 64




                                          EXHIBIT B

                                 ESCROW INSTRUCTIONS


        1.     Escrow Agent is authorized to take all appropriate action necessary to comply
with this Agreement.

        2.      All money payable under this Agreement prior to Closing shall be paid to Escrow
Agent, unless otherwise specified. All funds received by Escrow Agent shall be deposited by
Escrow Agent in a federally-insured account in a State or National Bank (FDIC insured) unless
otherwise directed in writing by both Seller and Buyer. Escrow Agent may not commingle the
Earnest Money with other funds held in its “trustees account”. Escrow Agent will invest the
Earnest Money in an interest-bearing account meeting the above requirements if so directed by
Buyer. Any interest earned on the Earnest Money shall be treated and reported as the income of
Buyer (regardless of the ultimate disposition of the Earnest Money) and Buyer shall be
responsible for paying all taxes on any interest earned on the Earnest Money, which obligation
shall survive the Closing.

        3.     Disbursement of funds from Escrow Agent to Seller or Buyer shall be made by
wire transfer. Unless otherwise specified by a party, disbursement of any funds to any payee
other than Seller or Buyer may be made by check of Escrow Agent. Escrow Agent shall be under
no obligation to disburse any funds represented by check or draft and no check or draft shall be
payment to Escrow Agent in compliance with any of the requirements hereof until it has
commercially reasonable assurance that such check or draft has been or will be honored.

       4.      Any party seeking release or disbursement of the Earnest Money prior to Closing
shall make written demand therefor upon both Escrow Agent and the other party. If Escrow
Agent intends to release the Earnest Money to either party pursuant to this Agreement, then
Escrow Agent shall give to the other party not less than five (5) Business Days prior written
notice of such fact and if Escrow Agent receives written notice during such five (5) Business
Day period that such other party objects to the release, then unless Escrow Agent concludes in its
reasonable discretion that such objection is without merit under the applicable provisions of this
Agreement, Escrow Agent shall not release the Earnest Money and any such dispute shall be
resolved as provided herein. Escrow Agent shall promptly notify both parties of any actual
release of the Earnest Money. All notices shall be provided as required under the notice
provisions of this Agreement.

         5.     When this Agreement and all title requirements have been complied with
(including without limitation all conditions set forth in any closing instructions agreed to by
Escrow Agent), Escrow Agent shall deliver, file or record in the appropriate public office all
necessary documents, disburse all funds and instruct the title company to issue the appropriate
title insurance policy(ies).

        6.      Escrow Agent may for reasonable cause resign upon ten (10) days written notice
to the parties; provided that Escrow Agent shall transfer the Escrow together with all documents
and funds to an escrow agent acceptable to both Seller and Buyer, or if Seller and Buyer cannot
                                          Exhibit B-1
        Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 51 of 64




agree upon an acceptable escrow agent, then Escrow Agent shall have the right to resign and
interplead all funds and documents to a court of competent jurisdiction.

         7.      Escrow Agent may at its election, in the event of any conflicting demands made
upon it concerning the Agreement where this Agreement does not clearly specify the course of
action Escrow Agent is required to take, hold any money and documents deposited hereunder
that are the subject of such conflict until it receives mutual instructions by all parties or until a
civil action shall have been concluded in a court of competent jurisdiction, determining the rights
of the parties. In the alternative, in such situation Escrow Agent may, at its discretion, commence
a civil action to interplead any conflicting demands to a court of competent jurisdiction.

        8.     Escrow Agent shall be entitled to rely upon any judgment, certification, demand
or other writing delivered to it hereunder without being required to determine the authenticity or
the correctness of any fact stated therein, the propriety or validity thereof, or the jurisdiction of a
court issuing any such judgment. Escrow Agent may act in reliance upon (x) any instrument or
signature believed to be genuine and duly authorized, and (y) advice of counsel in reference to
any matter or matters connected therewith.

        9.      Escrow Agent shall have no liability whatsoever arising out of or in connection
with its activity as escrow agent except in the case of its negligence or willful misconduct or a
breach by Escrow Agent of these Escrow Instructions and Seller and Buyer jointly and severally
agree to indemnify and hold harmless Escrow Agent from all loss, cost, claim, damage, liability
and expenses (including reasonable attorneys’ fees) which may be incurred by reason of its
acting as escrow agent unless caused by Escrow Agent’s negligence or willful misconduct or a
breach by Escrow Agent of these Escrow Instructions.

        10.    If escrow fails to close because of Seller’s default, Seller shall be liable for any
cancellation charges of Escrow Agent. If escrow fails to close because of Buyer’s default, Buyer
shall be liable for any cancellation charges of Escrow Agent. If escrow fails to close for any
other reason, Seller and Buyer shall each be liable for one-half of any cancellation charges of
Escrow Agent.

       11.    The provisions of these Escrow Instructions shall survive the Closing or, if the
Closing does not occur, any termination of this Agreement.




                                             Exhibit B-2
4823-3796-4655.1
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 52 of 64




                                   EXHIBIT C
                      ASSIGNMENT AND ASSUMPTION OF LEASES


      THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment “) is
made as of the _____ day of _____________, 2020 (the Effective Date”), between THE
MEN’S WEARHOUSE, INC., a Texas limited liability company, (“Assignor”) and
MCCORVEY REAL ESTATE HOLDINGS, LTD., a Texas limited partnership (“Assignee”).

       WHEREAS, Assignor is transferring Assignor’s interest in and to the real property
described on Exhibit A attached hereto (the “Property”) to Assignee as of the Effective Date
pursuant to an Agreement of Purchase and Sale dated ________, 2020 (the “Purchase
Agreement”); and

       WHEREAS, Assignor is presently the holder of the landlord’s interest under the leases,
as amended (collectively, the “Leases”), listed on Exhibit B attached hereto and by this reference
incorporated herein, which Leases affect the Property.

       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee agree as follows:

         1.      Assignment. As of the Effective Date, Assignor hereby assigns, conveys,
transfers and sets over unto Assignee all of Assignor’s right, title and interest in, to and under the
Leases arising from and after the Effective Date, including without limitation all of Assignor’s
right, title and interest in and to any security or other deposits, all rents and other charges payable
under the Leases, and any other rights arising under the Leases from and after the Effective Date.
Assignor hereby expressly retains the right to enforce any indemnity, insurance or comparable
obligations of the tenants under the Leases relating to claims or other events arising or occurring
prior to the Effective Date; provided, however, that Seller may not seek as a remedy in any
litigation against a tenant the termination of any lease or the dispossession of any tenant.

       2.      Assumption. Assignee hereby accepts the foregoing assignment of the Leases and
hereby assumes all duties and obligations of Assignor under the Leases to the extent such duties
and obligations arise or accrue from and after the Effective Date.

         3.      Indemnification. Assignor shall defend, indemnify and hold harmless Assignee
from and against any and all Claims asserted against or incurred by Assignee as a result of any
acts or omissions, which arise or accrue prior to the Effective Date, in connection with the
Leases assigned herein. Assignee shall defend, indemnify and hold harmless Assignor from and
against any and all Claims (as hereinafter defined) asserted against or incurred by Assignor as a
result of any acts or omissions, which arise or accrue from and after the Effective Date, in
connection with the Leases assigned herein. "Claims" means claims, demands, causes of action,
losses, damages, liabilities, judgments, costs and expenses (including attorneys' fees, whether
suit is instituted or not).

       4.      Binding Effect. This Assignment shall inure to the benefit of and shall be binding
upon the parties hereto and their respective successors and assigns. This Assignment is executed
                                            Exhibit C-1
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 53 of 64




and delivered pursuant to, and is subject to the applicable terms and conditions of, the Purchase
Agreement.

       5.     Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of Texas applicable to contracts made and performed entirely therein.

        6.     Counterparts. The parties agree that this Assignment may be executed by the
parties in one or more counterparts and each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.



                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                          Exhibit C-2
     Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 54 of 64




       IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
duly executed on the day and year first above written:



                               ASSIGNOR:

                              THE MEN’S           WEARHOUSE, INC.,     a Texas
                              corporation



                              By:
                              Name: ________________________________
                              Title: _________________________________


                              ASSIGNEE:

                              MCCORVEY REAL ESTATE HOLDINGS, LTD.,
                              a Texas limited partnership,

                                        McCorvey Management, L.L.C., its general
                              partner

                              By:
                              Name: Kristal McCorvey Crites
                              Title: Manager



EXHIBIT A   LEGAL DESCRIPTION
EXHIBIT B   LEASES




                                    Exhibit C-3
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 55 of 64




                                           EXHIBIT D

           ASSIGNMENT OF CONTRACTS, WARRANTIES, GUARANTIES,
                         PERMITS AND LICENSES


         THIS ASSIGNMENT OF CONTRACTS, WARRANTIES, GUARANTIES,
        PERMITS AND LICENSES (this “Assignment”) is made and entered into as of this
___ day of _______________________, 2020, by THE MEN’S WEARHOUSE, INC., a Texas
corporation (“Assignor”) to MCCORVEY REAL ESTATE HOLDINGS, LTD., a Texas
limited partnership (“Assignee”).

       FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, effective as of the date hereof, to the extent the same is assignable Assignor
hereby assigns and transfers unto Assignee all of its right, title, claim and interest in and under:

               (a)    All warranties and guaranties made by any third party for the benefit of
       Seller or received by Seller from any third party with respect to any building, building
       component, structure, fixture, machinery, equipment, or material situated on, contained in
       any building or other improvement situated on, or comprising a part of any building or
       other improvement situated on, any part of that certain real property described on Exhibit
       A attached hereto (collectively, the “Warranties”);

              (b)    All of the service contracts listed in Exhibit B attached hereto (the
       “Service Contracts”); and

              (c)    Any Permits and Licenses (as defined in that certain Agreement of
       Purchase and Sale by and between Assignor and Assignee dated as of September ___,
       2020 (the “Purchase Agreement”).

     ASSIGNOR AND ASSIGNEE FURTHER HEREBY AGREE AND COVENANT AS
FOLLOWS:

        1.      Assignee hereby accepts and agrees to perform and observe all of the terms,
covenants, conditions and agreements relating to or arising out of the Service Contracts with
respect to all matters arising or accruing on or after the date hereof.

       2.      This Assignment shall not be construed as a representation or warranty by
Assignor as to the transferability of the Warranties, the Service Contracts or the Permits and
Licenses (collectively, the “Interests”), and Assignor shall have no liability to Assignee in the
event that any or all of the Interests (a) are not transferable to Assignee or (b) are canceled or
terminated by reason of this Assignment or any acts of Assignee.

       3.      This Assignment is made without recourse and without any express or implied
representation or warranty of any kind, except as may be expressly set forth in the Purchase
Agreement.

                                           Exhibit D-1
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 56 of 64




        4.      This Assignment shall be governed by and construed in accordance with the laws
of the State of Texas applicable to contracts made and performed in entirely therein.

       5.      This Assignment shall be binding on and inure to the benefit of the parties hereto,
and their respective successors in interest and assigns.

        6.     The parties agree that this Assignment may be executed by the parties in one or
more counterparts and each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                           Exhibit D-2
     Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 57 of 64




       IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the
day and year first above written.



                                   ASSIGNOR:

                                   THE MEN’S WEARHOUSE, INC., a Texas
                                   corporation


                                   By:
                                   Name: ________________________________
                                   Title: _________________________________


                                   ASSIGNEE:

                                   MCCORVEY REAL ESTATE HOLDINGS, LTD.,
                                   a Texas limited partnership,

                                             McCorvey Management, L.L.C., its general
                                   partner

                                   By:
                                   Name: Kristal McCorvey Crites
                                   Title: Manager




EXHIBIT A   LEGAL DESCRIPTION
EXHIBIT B   LIST OF SERVICE CONTRACTS




                                    Exhibit D-3
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 58 of 64




                                          EXHIBIT E
                              ESTOPPEL CERTIFICATE

 Landlord:          THE MEN’S WEARHOUSE, INC., a Texas corporation (“Landlord”),
                    6830 Rogerdale Rd, Houston, Texas 77072

 Buyer:             MCCORVEY REAL ESTATE HOLDINGS, LTD., a Texas limited
                    partnership (“Buyer”), 8610 Wallisville Road, Houston, Texas 77029

 Lender:            ______________________________________, a ______________________
                    (“Lender), _______________________, ____________, ________ _________

 Tenant:            ___________d/b/a __________________ (“Tenant”), __________________ and
                    (“Guarantor”)

 Leased Premises:    Suite_______ containing approximately 0 rentable square feet {the
                     “Premises”) at (Address) (the "Property") more particularly described in
                     the Lease {the “Leased Premises”)

 Lease:              The Lease Agreement dated___________. The First Amendment
                     dated___________. The Second Amendment dated ____________.

Tenant hereby certifies to Landlord, Buyer and Lender and agrees as follows:

                1.     Tenant is the tenant/lessee under the Lease. Attached hereto as (Exhibit A)
       is a true, correct and complete copy of the Lease, including any amendments thereto.

               2.     The Lease is in full force and effect and has not been amended, modified
       or supplemented except as specifically set forth in attached (Exhibit A), and constitutes
       the entire agreement between Landlord and Tenant with respect to the Leased Premises.
       There are no other agreements between Landlord and Tenant with respect to the Leased
       Premises.

              3.    The Tenant has accepted full possession and taken occupancy of, and is
       open and conducting business in, the entire Leased Premises described in the Lease.

               4.     The commencement date of the term of the Lease is _________________
       and the expiration date of the term of the Lease is _______________________. The
       Tenant has no rights to renew or extend the term of the Lease except as follows:
       _______________________________________________________________________
       _________________________________ [if none, state “none”]. Except as may be
       provided in the Lease in connection with (a) a casualty, (b) a condemnation or (c) a
       default by the Landlord, the Tenant has no right to terminate the Lease or "go dark"
       except          as          follows:         __________________________________
       ______________________________________________________________________[if
       none, state “none”].

                                          Exhibit E-1
Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 59 of 64




       5.      Neither Landlord nor Tenant is in default under the Lease. There are no
defenses, offsets, claims or counterclaims by or in favor of Tenant against Landlord under
the Lease or against the obligations of Tenant under the Lease.

       6.     Tenant has no claim against Landlord and no offset or defense to
enforcement of any of the terms of the Lease.

       7.     Tenant has not received any notice of and is not aware of any transfer,
assignment, hypothecation or pledge by Landlord of any of Landlord's interest in the
Lease.

       8.      Tenant has not assigned the Lease and has not subleased the Leased
Premises or any part thereof, except as follows________________________ [provide
copies of any assignment/sublease documentation or if none, state “none”].

       9.      Fixed or base rent payable by Tenant is currently payable under the
Lease in the amount of $____ per month and no such rent has been paid more than 30
days in advance of its due date, except for the first month’s rent. Tenant’s security
deposit is $_____.

        10.    Additional rent (including Tenant’s share of common area maintenance,
tax and insurance charges) payable by Tenant is presently $    per month and no such
rent has been paid more than 30 days in advance of its due date. Landlord has no
obligation to reimburse Tenant for any additional rent, except $       [if none, state
“none”].

        11.   There are no actions, voluntary or otherwise, pending or, to the best
knowledge of Tenant, threatened against Tenant under bankruptcy, reorganization,
moratorium or similar laws of the United States, any state thereof or any other
jurisdiction.

       12.    All work to be performed by Landlord under the Lease has been completed
in accordance with the Lease and has been accepted by Tenant, and all reimbursements
and/or allowances due to Tenant under the Lease in connection with any work performed
by Landlord and/or by Tenant have been paid or credited in full.

       13.     Tenant has no right or option pursuant to the Lease or otherwise to
purchase all or any part of the Leased Premises or the Property. Tenant does not have
any right or option for additional space in the Property.

       14.    There are no guarantors for the Lease, except ______________.

                           [Signature Page Follows]


                                   Exhibit E-2
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 60 of 64




IN WITNESS WHEREOF, the undersigned has executed and delivered this Estoppel
Certificate with the knowledge and understanding that the statements contained herein may be
relied upon by the Landlord under the Lease, any purchaser or transferee of the Property and/or
Landlord’s interest in the lease, any lender of any of the foregoing, and their respective
successors, assigns and legal representatives.
        Dated this              day of                   , 2020.


                                                    TENANT:
                                                    _____________________________________

                                                     By: ____________________________
                                                     Name: __________________________
                                                     Title: ___________________________

                                  [Add Exhibit A for Lease]




                                          Exhibit E-3
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 61 of 64




                                          EXHIBIT F

                 FORM OF NOTICE TO TENANT NOTICE TO TENANT




                                    _______________, 2020

[address to Tenant
pursuant to Notice
Provisions in Lease]
____________________


Dear Tenant:

        You are hereby notified that THE MEN’S WEARHOUSE, INC. ("Seller"), as owner of
the Property which you are occupying under your lease (the "Lease"), has sold the Property to
MCCORVEY REAL ESTATE HOLDINGS, LTD., ("Buyer") as of the date of this Notice set
forth above, and in connection with such sale Seller has assigned and transferred its interest in
the Lease and any and all security deposits thereunder or relating thereto to Buyer, and Buyer has
assumed and agreed to perform all of Seller's obligations under the Lease (including any
obligations set forth in the Lease to repay or account for any security deposits thereunder) from
and after such date. Accordingly, (a) all of your obligations under the Lease from and after the
date of this Notice (including your obligation to pay rent) shall be performable to and for the
benefit of Buyer, its successors and assigns and (b) all of Seller's obligations under the Lease
(including any obligations to repay or account for any security deposits thereunder) from and
after the date of this Notice shall be the binding obligations of Buyer and its successors and
assigns. The current amount of the security deposit being held by Buyer with respect to the Lease
is $           .

The address of Buyer for all purposes under the Lease (including the payments of rentals, the
recoupment of any security deposits and the giving of any notices provided for in the Lease) is:

       McCorvey Real Estate Holdings, Ltd.
   c/o Kristal McCorvey Crites
       8610 Wallisville Road
       Houston, Texas 77029


Please instruct your insurance carrier to provide Buyer a new certificate of insurance listing
“McCorvey Real Estate Holdings, Ltd., a Texas limited partnership” as an additional insured.



                                           Exhibit F-1
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 62 of 64




Thank you very much for your assistance in this matter.

                                            Very truly yours,

                                            THE MEN’S WEARHOUSE, INC.
                                            a Texas corporation


                                            By: ___________________________________
                                            Name: _________________________________
                                            Title: __________________________________


AGREED TO AND ACCEPTED:

"Buyer"

MCCORVEY REAL ESTATE HOLDINGS, LTD.,
a Texas limited partnership,

       McCorvey Management, L.L.C., its general partner


By: ______________________________
Name: Kristal McCorvey Crites
Title: Manager




                                          Exhibit F-2
     Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 63 of 64




                              SCHEDULE 2.1.1

                         PROPERTY DESCRIPTION

LEGAL DESCRIPTION FOR 5803 GLENMONT DRIVE:

Attached




LEGAL DESCRIPTION FOR 5630 RENWICK DRIVE:

Attached




                               Schedule 2.1.1-1
      Case 20-33900 Document 930 Filed in TXSB on 10/23/20 Page 64 of 64




                                       SCHEDULE 6.1(f)

                         LEASING COMMISSION AGREEMENTS


None, except for the obligations set forth in Section 6.5




                                          Schedule 6.1(f)
